 

 
AMENDED AND RESTATED CREDIT AGREEMENT


by and among


REALPAGE, INC.


as Borrower,


THE LENDERS THAT ARE SIGNATORIES HERETO


as the Lenders,


WELLS FARGO CAPITAL FINANCE, LLC


as the Arranger and Administrative Agent


and


COMERICA BANK


as the Co-Arranger


Dated as of December 22, 2011

 

  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
DEFINITIONS AND CONSTRUCTION.
 
1
 
1.1.
 
Definitions.
 
1
 
1.2.
 
Accounting Terms.
 
1
 
1.3.
 
Code.
 
2
 
1.4.
 
Construction.
 
2
 
1.5.
 
Schedules and Exhibits.
 
2
 
1.6.
 
Effect of Amendment and Restatement; No Novation
 
3
2.
LOAN AND TERMS OF PAYMENT.
 
4
 
2.1.
 
Revolver Advances.
 
4
 
2.2.
 
Reserved.
 
5
 
2.3.
 
Borrowing Procedures and Settlements.
 
5
 
2.4.
 
Payments; Reduction of Commitments; Prepayments.
 
11
 
2.5.
 
Overadvances.
 
16
 
2.6.
 
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
 
16
 
2.7.
 
Crediting Payments.
 
18
 
2.8.
 
Designated Account.
 
18
 
2.9.
 
Maintenance of Loan Account; Statements of Obligations.
 
18
 
2.10.
 
Fees.
 
19
 
2.11.
 
Letters of Credit.
 
20
 
2.12.
 
LIBOR Option.
 
24
 
2.13.
 
Capital Requirements.
 
27
3.
CONDITIONS; TERM OF AGREEMENT.
 
28
 
3.1.
 
Conditions Precedent to the Initial Extension of Credit.
 
28
 
3.2.
 
Conditions Precedent to all Extensions of Credit.
 
28
 
3.3.
 
Maturity.
 
29
 
3.4.
 
Effect of Maturity.
 
29
 
3.5.
 
Early Termination by Borrower.
 
29
4.
REPRESENTATIONS AND WARRANTIES.
 
29
 
4.1.
 
Due Organization and Qualification; Subsidiaries.
 
30
 
4.2.
 
Due Authorization; No Conflict.
 
30
 
4.3.
 
Governmental Consents.
 
31

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
4.4.
 
Binding Obligations; Perfected Liens.
 
31
 
4.5.
 
Title to Assets; No Encumbrances.
 
31
 
4.6.
 
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.
 
32
 
4.7.
 
Litigation.
 
32
 
4.8.
 
Compliance with Laws.
 
32
 
4.9.
 
No Material Adverse Change.
 
33
 
4.10.
 
Fraudulent Transfer.
 
33
 
4.11.
 
Employee Benefits.
 
33
 
4.12.
 
Environmental Condition.
 
33
 
4.13.
 
Intellectual Property.
 
34
 
4.14.
 
Leases.
 
34
 
4.15.
 
Deposit Accounts and Securities Accounts.
 
34
 
4.16.
 
Complete Disclosure.
 
34
 
4.17.
 
Material Contracts.
 
34
 
4.18.
 
Patriot Act.
 
35
 
4.19.
 
Indebtedness.
 
35
 
4.20.
 
Payment of Taxes.
 
35
 
4.21.
 
Margin Stock.
 
36
 
4.22.
 
Governmental Regulation.
 
36
 
4.23.
 
OFAC.
 
36
 
4.24.
 
Employee and Labor Matters.
 
36
 
4.25.
 
Location of Equipment.
 
37
 
4.26.
 
Inactive Subsidiaries.
 
37
 
4.27.
 
Existing Obligations Pertaining to Acquisitions.
 
37
5.
AFFIRMATIVE COVENANTS.
 
37
 
5.1.
 
Financial Statements, Reports, Certificates.
 
38
 
5.2.
 
Collateral Reporting.
 
38
 
5.3.
 
Existence.
 
38
 
5.4.
 
Maintenance of Properties.
 
38
 
5.5.
 
Taxes.
 
39
 
5.6.
 
Insurance.
 
39

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
5.7.
 
Inspection.
 
40
 
5.8.
 
Compliance with Laws.
 
40
 
5.9.
 
Environmental.
 
40
 
5.10.
 
Disclosure Updates.
 
41
 
5.11.
 
Formation of Subsidiaries.
 
41
 
5.12.
 
Further Assurances.
 
42
 
5.13.
 
Lender Meetings.
 
43
 
5.14.
 
Material Contracts.
 
43
 
5.15.
 
Location of Tangible Collateral.
 
43
 
5.16.
 
Assignable Material Contracts.
 
43
6.
NEGATIVE COVENANTS.
 
44
 
6.1.
 
Indebtedness.
 
44
 
6.2.
 
Liens.
 
44
 
6.3.
 
Restrictions on Fundamental Changes.
 
44
 
6.4.
 
Disposal of Assets.
 
45
 
6.5.
 
Change Name.
 
45
 
6.6.
 
Nature of Business.
 
45
 
6.7.
 
Prepayments and Amendments.
 
45
 
6.8.
 
Change of Control.
 
46
 
6.9.
 
Restricted Junior Payments.
 
46
 
6.10.
 
Accounting Methods.
 
46
 
6.11.
 
Investments.
 
46
 
6.12.
 
Transactions with Affiliates.
 
47
 
6.13.
 
Use of Proceeds.
 
47
7.
FINANCIAL COVENANTS.
 
48
8.
EVENTS OF DEFAULT.
 
48
9.
RIGHTS AND REMEDIES.
 
51
 
9.1.
 
Rights and Remedies.
 
51
 
9.2.
 
Remedies Cumulative.
 
51
10.
WAIVERS; INDEMNIFICATION.
 
52
 
10.1.
 
Demand; Protest; etc.
 
52
 
10.2.
 
The Lender Group's Liability for Collateral.
 
52

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
10.3.
 
Indemnification.
 
52
11.
NOTICES.
 
53
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
54
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
58
 
13.1.
 
Assignments and Participations.
 
58
 
13.2.
 
Successors.
 
61
14.
AMENDMENTS; WAIVERS.
 
61
 
14.1.
 
Amendments and Waivers.
 
61
 
14.2.
 
Replacement of Certain Lenders.
 
63
 
14.3.
 
No Waivers; Cumulative Remedies.
 
64
15.
AGENT; THE LENDER GROUP.
 
64
 
15.1.
 
Appointment and Authorization of Agent.
 
64
 
15.2.
 
Delegation of Duties.
 
65
 
15.3.
 
Liability of Agent.
 
65
 
15.4.
 
Reliance by Agent.
 
65
 
15.5.
 
Notice of Default or Event of Default.
 
66
 
15.6.
 
Credit Decision.
 
66
 
15.7.
 
Costs and Expenses; Indemnification.
 
67
 
15.8.
 
Agent in Individual Capacity.
 
68
 
15.9.
 
Successor Agent.
 
68
 
15.10.
 
Lender in Individual Capacity.
 
69
 
15.11.
 
Collateral Matters.
 
69
 
15.12.
 
Restrictions on Actions by Lenders; Sharing of Payments.
 
70
 
15.13.
 
Agency for Perfection.
 
71
 
15.14.
 
Payments by Agent to the Lenders.
 
71
 
15.15.
 
Concerning the Collateral and Related Loan Documents.
 
71
 
15.16.
 
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
 
72
 
15.17.
 
Several Obligations; No Liability.
 
73
 
15.18.
 
Co-Arranger.
 
73

 
 
iv

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
16.
WITHHOLDING TAXES.
 
73
17.
GENERAL PROVISIONS.
 
77
 
17.1.
 
Effectiveness.
 
77
 
17.2.
 
Section Headings.
 
77
 
17.3.
 
Interpretation.
 
77
 
17.4.
 
Severability of Provisions.
 
77
 
17.5.
 
Bank Product Providers.
 
77
 
17.6.
 
Debtor-Creditor Relationship.
 
78
 
17.7.
 
Counterparts; Electronic Execution.
 
78
 
17.8.
 
Revival and Reinstatement of Obligations.
 
79
 
17.9.
 
Confidentiality.
 
79
 
17.10.
 
Lender Group Expenses.
 
80
 
17.11.
 
Survival.
 
80
 
17.12.
 
Patriot Act.
 
80
 
17.13.
 
Integration.
 
81


 
v

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES


Exhibit A-1
 
Form of Assignment and Acceptance
Exhibit B-2
 
Form of Bank Product Provider Letter Agreement
Exhibit C-1
 
Form of Compliance Certificate
Exhibit C-2
 
Form of Credit Amount Certificate
Exhibit I-1
 
Form of Intellectual Property Reporting Certificate
Exhibit L-1
 
Form of LIBOR Notice
     
Schedule A-1
 
Agent's Account
Schedule A-2
 
Authorized Persons
Schedule C-1
 
Commitments
Schedule D-1
 
Designated Account
Schedule E-2
 
Existing Letters of Credit
Schedule P-1
 
Permitted Investments
Schedule P-2
 
Permitted Liens
Schedule 1.1
 
Definitions
Schedule 3.1
 
Conditions Precedent
Schedule 4.1(b)
 
Capitalization of Borrower; Stock Subject to Mandatory Redemption
Schedule 4.1(c)
 
Capitalization of Borrower's Subsidiaries
Schedule 4.6(a)
 
States of Organization
Schedule 4.6(b)
 
Chief Executive Offices
Schedule 4.6(c)
 
Organizational Identification Numbers
Schedule 4.6(d)
 
Commercial Tort Claims
Schedule 4.7
 
Litigation
Schedule 4.12
 
Environmental Matters
Schedule 4.13
 
Intellectual Property
Schedule 4.15
 
Deposit Accounts and Securities Accounts
Schedule 4.17
 
Material Contracts
Schedule 4.19
 
Permitted Indebtedness
Schedule 4.25
 
Locations of Equipment
Schedule 4.27
 
Existing Obligations Pertaining to Acquisitions
Schedule 5.1
 
Financial Statements, Reports, Certificates
Schedule 5.2
 
Collateral Reporting
Schedule 6.6
 
Nature of Business
Schedule 6.12
  
RealPage Payment Processing, StarFire Media, Inc. and Credit Interfaces, Inc.
Transactions


 
vi

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered into
as of December 22, 2011, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a "Lender"
and collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (formerly known as Wells Fargo Foothill, LLC), as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, "Agent"), COMERICA BANK, Texas
Banking Association, as co-arranger for the Lenders (in such capacity, together
with its successors and assigns in such capacity, "Co-Arranger"), and REALPAGE,
INC., a Delaware corporation ("Borrower").


WHEREAS, Borrower, Agent and the lenders party thereto are party to that certain
Credit Agreement (as amended, the "Original Credit Agreement") dated as of
September 3, 2009 (the "Original Closing Date");


WHEREAS, the parties to the Original Credit Agreement desire to amend and
restate the Original Credit Agreement in its entirety pursuant to this
Agreement;


NOW, THEREFORE, the parties agree as follows:


1.
DEFINITIONS AND CONSTRUCTION.



 
1.1.
Definitions.



Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.


 
1.2.
Accounting Terms.



All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Borrower notifies Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date or in the application
thereof on the operation of such provision (or if Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred.  When used
herein, the term "financial statements" shall include the notes and schedules
thereto.  Whenever the term "Borrower" is used in respect of a financial
covenant or a related definition, it shall be understood to mean Borrower and
its Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

 
 

--------------------------------------------------------------------------------

 

 
1.3.
Code.



Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.


 
1.4.
Construction.



Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."  The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties.  Any reference herein or in any other Loan Document to
the satisfaction, repayment, or payment in full of the Obligations shall mean
the repayment in full in cash or immediately available funds (or, (a) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Obligations (including the payment of
any Lender Group Expenses that have accrued irrespective of whether demand has
been made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person's successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.


 
1.5.
Schedules and Exhibits.



All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 
2

--------------------------------------------------------------------------------

 

 
1.6.
Effect of Amendment and Restatement; No Novation



Upon the effectiveness of this Agreement, (i) the Original Credit Agreement
shall be amended and restated in its entirety by this Agreement, (ii) the
Original Advances shall be considered Advances, and (iii) the Original Term Loan
shall be converted into Advances.  The Original Obligations shall continue in
full force and effect, and the effectiveness of this Agreement shall not
constitute a novation or repayment of the Original Obligations.  Such Original
Obligations, together with any and all additional Obligations incurred by
Borrower under this Agreement or under any of the other Loan Documents, shall
continue to be secured by the Collateral, whether now existing or hereafter
acquired and wheresoever located, all in accordance with the terms of and as
more specifically set forth in the Loan Documents.  Upon the effectiveness of
this Agreement, the Pro Rata Shares for each Lender shall be as set forth on
Schedule C-1.  To effectuate the foregoing, Comerica hereby sells and assigns to
the other Lenders, and each of the other Lenders hereby purchases, a portion of
the Commitments and Obligations, as applicable, such that the Pro Rata Share of
each Lender is as set forth on Schedule C-1.  Each such purchase and sale is
made without recourse, representation or warranty except as expressly set forth
herein.  Comerica (i) represents that as of the Closing Date, that it is the
legal and beneficial owner of the Obligations or Commitments assigned above free
and clear of any adverse claim, (ii) makes no other representation or warranty
and assumes no responsibility with respect to any statement, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or any other Person or the
performance or observance by Borrower or any other Person of its obligations
under the Loan Documents. Borrower hereby reaffirms its obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by them contained in any and all Loan Documents delivered on the
Original Closing Date or from time to time, as amended, supplemented or
otherwise modified by this Agreement and by any other Loan Documents delivered
on the Closing Date.  Any and all references in any Loan Documents to the
Original Credit Agreement shall be deemed to be amended to refer to this
Agreement.  In consideration of Agent and Lenders entering into this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of their respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever in relation to, or in any way in
connection with any of this Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto which arises at any time on or prior
to the Closing Date.  As to each and every claim released hereunder, each Loan
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

 
3

--------------------------------------------------------------------------------

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 
2.
LOAN AND TERMS OF PAYMENT.



 
2.1.
Revolver Advances.



(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances ("Advances")
to Borrower in an amount at any one time outstanding not to exceed such Lender's
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage at such time and (ii) the Credit Amount
at such time less the Letter of Credit Usage at such time.


(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.


(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right with 7 days' prior written notice to Borrower to
establish reserves against the Credit Amount in such amounts, and with respect
to such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including Bank Product Reserve and reserves with respect to
(i) sums that Borrower or its Subsidiaries are required to pay under any Section
of this Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (ii) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent's Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral.

 
4

--------------------------------------------------------------------------------

 

 
2.2.
Reserved.



 
2.3.
Borrowing Procedures and Settlements.



(a)           Procedure for Borrowing.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent.  Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date.  At Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.


(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date, minus the amount of Collections or payments applied to
Swing Loans since the last Settlement Date, plus the amount of the requested
Advance does not exceed $5,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such Borrowing
(any such Advance made solely by Swing Lender pursuant to this Section 2.3(b)
being referred to as a "Swing Loan" and such Advances being referred to as
"Swing Loans") available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account.  Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender.  Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own
account.  Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall
not make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent's Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.

 
5

--------------------------------------------------------------------------------

 

(c)           Making of Loans.


(i)          In the event that Swing Lender is not obligated to make a Swing
Loan, or otherwise elects not to make a Swing Loan, then promptly after receipt
of a request for a Borrowing pursuant to Section 2.3(a), Agent shall notify the
Lenders, not later than 1:00 p.m. (California time) on the Business Day
immediately preceding the Funding Date applicable thereto, by telecopy,
telephone, or other similar form of transmission, of the requested
Borrowing.  Each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto.  After Agent's receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), no Lender shall have the obligation to
make any Advance if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.


(ii)          Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to Agent shall
constitute such Lender's Advance on the date of Borrowing for all purposes of
this Agreement.  If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent's account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.


(d)           Protective Advances and Optional Overadvances.


(i)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, Agent hereby is authorized by Borrower and the
Lenders, from time to time in Agent's sole discretion, (A) after the occurrence
and during the continuance of a Default or an Event of Default, or (B) at any
time that any of the other applicable conditions precedent set forth in Section
3 are not satisfied, to make Advances to, or for the benefit of, Borrower on
behalf of the Lenders (in an aggregate amount for all such Advances taken
together not exceeding $2,000,000 outstanding at any one time) that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances").

 
6

--------------------------------------------------------------------------------

 

(ii)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Credit Amount by more than
$2,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrower intended to reduce, within a reasonable time,
the outstanding principal amount of the Advances to Borrower to an amount
permitted by the preceding sentence.  In such circumstances, if any Lender with
a Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders.  In any
event: (x) if any Overadvance remains outstanding for more than 30 days, unless
otherwise agreed to by the Required Lenders, Agent shall notify Borrower to
immediately repay Advances in an amount sufficient to eliminate all such
Overadvances, and (y) after the date all such Overadvances have been eliminated,
there must be at least five consecutive days before Overadvances are made.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.5.  Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) for the amount of
such Lender's Pro Rata Share of any Overadvances by Agent reported to such
Lender, any Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

 
7

--------------------------------------------------------------------------------

 

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to Agent solely for its own
account; provided that, notwithstanding anything herein to the contrary, a
Lender may request that no Settlement be made with respect to such Lender's Pro
Rata Share of any Protective Advance in excess of such Lender's Revolver
Commitment.  The Protective Advances and Overadvances shall be repayable on
demand, secured by Agent's Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.  The ability of Agent to make Protective Advances is separate and
distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances.  For the avoidance of doubt, the limitations on Agent's ability to
make Protective Advances do not apply to Overadvances and the limitations on
Agent's ability to make Overadvances do not apply to Protective Advances.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.


(iv)          Notwithstanding anything contained in this Agreement or the Loan
Documents to the contrary:  (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; and (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Protective Advance shall be for Agent's
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).


(e)           Settlement.   It is agreed that each Lender's funded portion of
the Advances is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Advances.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 
8

--------------------------------------------------------------------------------

 

(i)            Agent shall request settlement ("Settlement") with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances or Overadvances, and
(3) with respect to Borrower's or its Subsidiaries' Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
"Settlement Date").  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing  Loans, Overadvances and
Protective Advances for the period since the prior Settlement Date.  Subject to
the terms and conditions contained herein (including Section 2.3(g)):  (y) if
the amount of the Advances (including Swing Loans, Overadvances and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender's
Pro Rata Share of the Advances (including Swing Loans, Overadvances and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans, Overadvances and Protective Advances), and (z) if the
amount of the Advances (including Swing Loans, Overadvances and Protective
Advances) is less than such Lender's Pro Rata Share of the Advances (including
Swing Loans, Overadvances and Protective Advances) as of a Settlement Date, such
Lender shall no later than 12:00 p.m. (California time) on the Settlement Date
transfer in immediately available funds to Agent's Account, an amount such that
each such Lender shall, upon transfer of such amount, have as of the Settlement
Date, its Pro Rata Share of the Advances (including Swing Loans, Overadvances
and Protective Advances).  Such amounts made available to Agent under clause (z)
of the immediately preceding sentence shall be applied against the amounts of
the applicable Swing Loans, Overadvances or Protective Advances and, together
with the portion of such Swing Loans, Overadvances or Protective Advances
representing Swing Lender's Pro Rata Share thereof, shall constitute Advances of
such Lenders.  If any such amount is not made available to Agent by any Lender
on the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.


(ii)           In determining whether a Lender's balance of the Advances, Swing
Loans, Overadvances and Protective Advances is less than, equal to, or greater
than such Lender's Pro Rata Share of the Advances, Swing Loans, Overadvances and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.


(iii)          Between Settlement Dates, Agent, to the extent Protective
Advances, Overadvances or Swing Loans are outstanding, may pay over to Agent or
Swing Lender, as applicable, any Collections or payments received by Agent that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to the Protective Advances, Overadvances or
Swing Loans.  Between Settlement Dates, Agent, to the extent no Protective
Advances, Overadvances or Swing Loans are outstanding, may pay over to Swing
Lender any Collections or payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender's Pro Rata Share of the Advances.  If, as of any
Settlement Date, Collections or payments of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender's Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Advances of such Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances.  During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances, and each Lender with respect to the Advances other than
Swing Loans. Overadvances and Protective Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

 
9

--------------------------------------------------------------------------------

 

(iv)          Anything in this Section 2.3(e) to the contrary notwithstanding,
in the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).


(f)           Notation.  Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
and Overadvances owing to Agent, and the interests therein of each Lender, from
time to time and such register shall, absent manifest error, conclusively be
presumed to be correct and accurate.


(g)           Defaulting Lenders.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender's benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and,
in its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender.  Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a "Lender" and such Lender's Commitment shall be deemed to be zero.  The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (or if Defaulting Lender has
not failed to fund or make a payment to Agent hereunder, the date that Agent is
provided with adequate assurance of such Defaulting Lender's ability to perform
its future obligations hereunder to Agent's satisfaction).  The operation of
this Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups' or Borrower's rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 
10

--------------------------------------------------------------------------------

 

(h)           Independent Obligations.  All Advances (other than Swing Loans and
Protective Advances and Overadvances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.


 
2.4.
Payments; Reduction of Commitments; Prepayments.



 
(a)
Payments by Borrower.



(i)           Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 
11

--------------------------------------------------------------------------------

 

(ii)           Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.


 
(b)
Apportionment and Application.



(i)            So long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments shall be apportioned ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrower shall be remitted to Agent and (subject to Section
2.4(b)(iv), Section 2.4(d)(ii), Section 2.4(e) and Section 2.4(f)) all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, to reduce the
balance of the Advances outstanding and, thereafter, to Borrower (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.


(ii)           At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:


(A)           first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
 
(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,
 
(D)           fourth, to pay the principal of all Protective Advances until paid
in full,
 
(E)           fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full,

 
12

--------------------------------------------------------------------------------

 

(F)           sixth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,


(G)           seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,


(H)           eighth, to pay the principal of all Swing Loans until paid in
full,


(I)           ninth, ratably to pay interest accrued in respect of the Advances
(other than Protective Advances) until paid in full,


(J)           tenth, ratably (i) to pay the principal of all Advances until paid
in full, (ii)  to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of the Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof), and (iii) up to $5,000,000 in the
aggregate (after taking into account any amounts previously paid pursuant to
this clause (iii) during the continuation of the applicable Application Event),
ratably, to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations,


(K)           eleventh, to pay any other Obligations other than Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral),


(L)           twelfth, ratably to pay any Obligations owed to Defaulting
Lenders, and


(M)           thirteenth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.


(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).


(iv)          In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

 
13

--------------------------------------------------------------------------------

 

(v)          For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.


(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or in
any other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.


(c)           Reduction of Commitments.  The Revolver Commitments shall
terminate on the Maturity Date.  Borrower may reduce the Revolver Commitments to
an amount (which may be zero) not less than the sum of (A) the Revolver Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a).  Each such reduction shall be in
an amount which is not less than $1,000,000 (unless the Revolver Commitments are
being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction is less than $1,000,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent and shall
be irrevocable.  Once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.


(d)           Optional Prepayments.  Borrower may prepay the principal of any
Advance at any time in whole or in part.


 
(e)
 Mandatory Prepayments.



(i)           Credit Amount.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Credit Amount (such excess being referred to as the "Credit
Amount Excess"), then Borrower shall immediately prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the Credit
Amount Excess.

 
14

--------------------------------------------------------------------------------

 

(ii)          Dispositions.  Within 3 Business Days of the date of receipt by
any Loan Party of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by any Loan Party of assets (including property and casualty losses
or condemnations but excluding (A) sales or dispositions which qualify as
Permitted Dispositions except for those Permitted Dispositions under clauses
(g), (h) and (o) of the definition of Permitted Dispositions and (B) sales or
dispositions which qualify as Permitted Dispositions under clause (n) of the
definition of Permitted Dispositions up to $1,250,000 in the aggregate) in
excess of the Retained Amount in any fiscal year of Borrower, Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Loan Party in connection with such sales or dispositions; provided that, so long
as (A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrower shall have given Agent prior written notice
of Borrower's intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of the
Loan Party whose assets were the subject of such disposition, (C) the monies are
held in a Deposit Account in which Agent has a perfected first-priority security
interest, and (D)  such Loan Party completes such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then such
Loan Party shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the costs of purchase or construction of other assets useful in the business of
such Loan Party unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Agent and applied in accordance with Section
2.4(f)(ii).  Nothing contained in this Section 2.4(e)(ii) shall permit Borrower
or any of its Subsidiaries to sell or otherwise dispose of any assets other than
in accordance with Section 6.4.


(iii)          Extraordinary Receipts.  Within 3 Business Days of the date of
receipt by Borrower or any of its Subsidiaries of any Extraordinary Receipts in
excess of the Retained Amount in any fiscal year of Borrower, Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.


(iv)          Indebtedness.  Within 3 Business Days of the date of incurrence by
Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.


(v)          Reserved.


(vi)          Reserved.


(vii)        Change of Control.  Borrower shall immediately prepay the
Obligations in full in cash upon the consummation of a Change of Control.


(viii)        Reserved.

 
15

--------------------------------------------------------------------------------

 

 
(f)
Application of Payments.



(i)           Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long
as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Advances until paid in full,
and second, to cash collateralize the Letters of Credit in an amount equal to
105% of the then extant Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).


(ii)           Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), or
2.4(e)(iv) above shall (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Advances (without a corresponding permanent reduction in the Maximum Revolver
Amount), until paid in full, and second, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage
(without a corresponding permanent reduction in the Maximum Revolver Amount),
and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii).


 
2.5.
Overadvances.



If, at any time or for any reason, the amount of Obligations owed by Borrower to
the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any of
the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
"Overadvance"), Borrower shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b).  Borrower promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in full
on the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement.


 
2.6.
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.



(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) shall bear interest on the Daily Balance thereof as follows:


(i)            if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and


(ii)           otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.


(b)           Letter of Credit Fee.  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

 
16

--------------------------------------------------------------------------------

 

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,


(i)           all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) shall bear interest on the Daily Balance thereof
at a per annum rate equal to 3 percentage points above the per annum rate
otherwise applicable thereon, and


(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 3 percentage points above the per annum rate otherwise applicable
hereunder.


(d)           Payment.  Except to the extent provided to the contrary in Section
2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all other fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable hereunder or under any of the other Loan Documents and all
Lender Group Expenses shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are
outstanding.  Borrower hereby authorizes Agent, from time to time without prior
notice to Borrower, to charge all interest, Letter of Credit fees, and all other
fees payable  hereunder or under any of the other Loan Documents (in each case,
as and when due and payable), all costs and expenses payable hereunder or under
any of the other Loan Documents (in each case, as and when accrued or incurred),
all charges, commissions, fees, and costs provided for in Section 2.11(e) (as
and when accrued or incurred), all fees and costs provided for in Section 2.10
(as and when accrued or incurred), and all other payment obligations as and when
due and payable under any Loan Document or any Bank Product Agreement (including
any amounts due and payable to the Bank Product Providers in respect of Bank
Products) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall initially accrue interest at the rate then
applicable to Advances that are Base Rate Loans.  Any interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document or under any Bank Product Agreement that are charged to the
Loan Account shall thereupon constitute Advances hereunder and shall initially
accrue interest at the rate then applicable to Advances that are Base Rate Loans
(unless and until converted to LIBOR Rate Loans in accordance with the terms of
this Agreement).


(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.


(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

 
17

--------------------------------------------------------------------------------

 

 
2.7.
Crediting Payments.



The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
11:00 a.m. (California time).  If any payment item is received into Agent's
Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.


 
2.8.
Designated Account.



Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrower
and made by Agent or the Lenders hereunder.  Unless otherwise agreed by Agent
and Borrower, any Advance or Swing Loan requested by Borrower and made by Agent
or the Lenders hereunder shall be made to the Designated Account.


 
2.9.
Maintenance of Loan Account; Statements of Obligations.



Agent shall maintain an account on its books in the name of Borrower (the "Loan
Account") on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower's account, the Letters of Credit issued or made by
Issuing Lender for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrower or for Borrower's
account.  Agent shall render statements on a monthly basis regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

 
18

--------------------------------------------------------------------------------

 

 
2.10.
Fees.



(a)           Borrower shall pay to Agent an amendment and restatement closing
fee, on the Closing Date, which fee shall be fully earned and nonrefundable on
the Closing Date, in an amount of $312,082.13, of which (i) $52,500 shall be
remitted by Agent to Comerica, (ii) $60,000 shall be remitted by Agent to Bank
of America, N.A., and (iii) $60,000 shall be remitted by Agent to JPMorgan Chase
Bank, N.A.


(b)           Borrower shall pay to Agent, for the ratable account of those
Lenders with Revolver Commitments, on the first day of each month from and after
the Closing Date up to the first day of the month prior to the Payoff Date and
on the Payoff Date, an unused line fee in an amount equal to 0.375% per annum
times the result of (i) the Maximum Revolver Amount, less (ii) the average Daily
Balance of the Revolver Usage during the immediately preceding month (or portion
thereof).


(c)           Borrower shall pay to Agent any audit, appraisal, and valuation
fees and charges, as and when incurred or chargeable, as follows (i) a fee of
$1,000 per day, per auditor, plus out-of-pocket expenses for each financial
audit of Borrower performed by personnel employed by Agent, and (ii) the actual
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform financial audits of Borrower or its Subsidiaries,
to appraise the Collateral, or any portion thereof, or to assess Borrower's or
its Subsidiaries' business valuation and recurring revenue valuation.


(d)           Borrower shall pay to Agent a monthly servicing fee of $2,500,
which fee shall be due and payable, in arrears, on the first day of each month,
commencing on the first day of the month immediately following the Closing Date
through and including the first day of the month prior to the Payoff Date and on
the Payoff Date and payable to Agent, for its sole and separate account and not
the account of any Lender, provided, however, that the servicing fee that is
due, in arrears, on the Payoff Date shall be an amount equal to (i) $2,500 times
(ii) the result of the total number of days in the month that elapsed to and
including the Payoff Date divided by the total number of days in the month of
termination.

 
19

--------------------------------------------------------------------------------

 

 
2.11.
Letters of Credit.

 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including as Issuing Lender's agent),
to issue, a requested Letter of Credit.  If Issuing Lender, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a "Reimbursement Undertaking") with respect
to Letters of Credit issued by such Underlying Issuer.  By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrower shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by Borrower that Borrower is and shall be deemed to be
an applicant (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit).  Each request for the issuance of
a Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of
Credit.  Anything contained herein to the contrary notwithstanding, the Issuing
Lender may, but shall not be obligated to, issue or cause the issuance of a
Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Borrower or its Subsidiaries (1) in respect of (A) a lease of real property, or
(B) an employment contract, or (2) at any time that one or more of the Lenders
is a Defaulting Lender (unless Borrower provides cash collateral in an amount
equal to any such Defaulting Lender's Pro Rata Share of such Letter of
Credit).  The Issuing Lender shall have no obligation to issue a Letter of
Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:


(i)            [intentionally omitted]


(ii)           the Letter of Credit Usage would exceed the Credit Amount at such
time less the sum of the outstanding amount of Advances and the Bank Product
Reserve at such time, or


(iii)          the Letter of Credit Usage would exceed $10,000,000, or


(iv)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the sum of (A) the Bank Product Reserve, and (B) the outstanding
amount of Advances.

 
20

--------------------------------------------------------------------------------

 

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date.  Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars.  If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement not later than
11:00 a.m., California time, on the date that Borrower receives written or
telephonic notice of such Letter of Credit Disbursement if such notice is
received prior to 10:00 a.m., California time, or not later than 11:00 a.m.,
California time, on the following Business Day, if such notice is received after
10:00 a.m., California time (provided that, regardless of when Borrower is
required to make such payment, if such payment by Borrower is not made on the
same day as the applicable Letter of Credit Disbursement, such obligation to
make such payment shall bear interest at the interest rate applicable to
Revolving Loans that are Base Rate Loans as of the day such payment is made by
Issuing Lender or Underlying Issuer, as applicable), and, in the absence of such
payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate
Loans.  If a Letter of Credit Disbursement is deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), Borrower's obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Advance.  For the avoidance of doubt, the
absence of the payment of the Letter of Credit Disbursement amount and the
automatic conversion of such amount into an Advance shall not constitute an
Event of Default.  Promptly following receipt by Agent of any payment from
Borrower pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.


(b)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to Section
2.11(a) on the same terms and conditions as if Borrower had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders.  By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender's Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender's Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrower for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

 
21

--------------------------------------------------------------------------------

 

(c)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying
Issuer.  Borrower agrees to be bound by the Underlying Issuer's regulations and
interpretations of any Letter of Credit or by Issuing Lender's interpretations
of any Reimbursement Undertaking even though this interpretation may be
different from Borrower's own, and Borrower understands and agrees that none of
the Issuing Lender or any other member of the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following Borrower's instructions or those contained
in the Letter of Credit or any modifications, amendments, or supplements
thereto.  Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying
Issuer.  Borrower hereby agrees to indemnify, save, defend, and hold Issuing
Lender and the other members of the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability (other
than Taxes, which shall be governed by Section 16) incurred by them as a result
of the Issuing Lender's indemnification of an Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
such loss, cost, expense, or liability to the extent that it is caused by the
gross negligence or willful misconduct of the Issuing Lender or any other member
of the Lender Group.  Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.


(d)           The obligation of Borrower to reimburse the Issuing Lender for
each drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or another Loan Document,


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee maybe acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or such Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction,

 
22

--------------------------------------------------------------------------------

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit,


(iv)         any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not substantially or
strictly comply with the terms of such Letter of Credit (including, without
limitation, any requirement that presentation be made at a particular place or
by a particular time of day), or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,


(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, Borrower or any of
its Subsidiaries, or


(vi)          the fact that any Event of Default shall have occurred and be
continuing.


(e)           Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.


(f)           Borrower acknowledges and agrees that any and all issuance
charges, usage charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and shall be reimbursable immediately by Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrower that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is .825% per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed from time to time, and
that the Underlying Issuer also imposes a schedule of charges for amendments,
extensions, drawings, and renewals.


(g)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 
23

--------------------------------------------------------------------------------

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or


(ii)           there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,


and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment for such amounts is first made to Borrower (provided, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in applicable law or compliance requirement enacted after
the Closing Date regardless of the date actually enacted, adopted or issued);
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.


 
2.12.
LIBOR Option.



(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the "LIBOR Option") to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder.  At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Advances bear interest at a rate based
upon the LIBOR Rate.

 
24

--------------------------------------------------------------------------------

 

(b)           LIBOR Election.


(i)            Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
"LIBOR Deadline").  Notice of Borrower's election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day).  Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.


(ii)           Each LIBOR Notice shall be irrevocable and binding on
Borrower.  In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"); provided that Borrower shall not be required to indemnify or
pay any Funding Losses incurred or otherwise applicable as a result of a
mandatory prepayment made pursuant to Section 2.4(e)(ii) as a result of a
property or casualty loss or condemnation or Section 2.4(e)(iii).  A certificate
of Agent or a Lender delivered to Borrower setting forth in reasonable detail
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error.  Borrower shall
pay such amount to Agent or the Lender, as applicable, within 30 days of the
date of its receipt of such certificate.


(iii)          Borrower shall have not more than 5 LIBOR Rate Loans in effect at
any given time.  Borrower only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.


(c)           Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower's and its
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

 
25

--------------------------------------------------------------------------------

 

(d)           Special Provisions Applicable to LIBOR Rate.


(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor and changes of general applicability in
corporate income tax laws), including the Reserve Percentage, which additional
or increased costs would increase the cost of funding or maintaining loans
bearing interest at the LIBOR Rate and which Lender has adjusted generally with
respect to similarly situated borrowers.  In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender,  Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).


(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.


(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 
26

--------------------------------------------------------------------------------

 

 
2.13.
Capital Requirements.



(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender's or such holding company's capital
as a consequence of such Lender's Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender's or such
holding company's then existing policies with respect to capital adequacy and
assuming the full utilization of such entity's capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and Agent
thereof (provided, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a change in applicable law or compliance
requirement enacted after the Closing Date regardless of the date actually
enacted, adopted or issued).  Following receipt of such notice, Borrower agrees
to pay such Lender on demand the amount of such reduction of return of capital
as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender's calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(i) relative to increased or additional costs or Section
2.12(d)(ii) relative to changed circumstances (any such Lender, an "Affected
Lender"), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans, and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower's obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a),
as applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under Section
2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a), as applicable) may, unless
prior to the effective date of any such assignment the Affected Lender withdraws
its request for such additional amounts under Section 2.12(d)(i), Section
2.12(d)(ii) or Section 2.13(a), as applicable, or indicates that it is no longer
unlawful or impractical to fund or maintain LIBOR Rate Loans, may seek a
substitute Lender reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender's Commitments hereunder (a
"Replacement Lender"), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
Commitments, pursuant to an Assignment and Acceptance Agreement, and upon such
purchase by the Replacement Lender, such Replacement Lender shall be deemed to
be a "Lender" for purposes of this Agreement and such Affected Lender shall
cease to be a "Lender" for purposes of this Agreement.  In connection with the
arrangement of such a Replacement Lender, the Affected Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the Replacement Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit).

 
27

--------------------------------------------------------------------------------

 

3.
CONDITIONS; TERM OF AGREEMENT.



 
3.1.
Conditions Precedent to the Initial Extension of Credit.



The obligation of each Lender to make its initial extension of credit provided
for hereunder, is subject to the fulfillment, to the satisfaction of Agent and
each Lender of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent ).


 
3.2.
Conditions Precedent to all Extensions of Credit.



The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:


(a)           the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date); and


(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 
28

--------------------------------------------------------------------------------

 

 
3.3.
Maturity.



This Agreement shall continue in full force and effect for a term ending on
December 30, 2015 (the "Maturity Date").  The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default in
accordance with Section 9.



 
3.4. 
Effect of Maturity.



On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrower
shall be required to repay all of the Obligations in full.  No termination of
the obligations of the Lender Group (other than payment in full of the
Obligations and termination of the Commitments) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Agent's Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full and the Commitments have been terminated.  When all of the Obligations have
been paid in full and the Lender Group's obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrower's sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent's Liens and all notices of security
interests and liens previously filed by Agent.


 
3.5.
Early Termination by Borrower.



Borrower has the option, at any time upon 10 Business Days prior written notice
to Agent, to terminate this Agreement and terminate the Commitments hereunder by
indefeasibly paying to Agent the Obligations (including (a) providing Letter of
Credit Collateralization with respect to the then existing Letter of Credit
Usage, and (b) providing Bank Product Collateralization with respect to the then
existing Bank Products), in full.


4.
REPRESENTATIONS AND WARRANTIES.



In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true and correct, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
Closing Date, and shall be true and correct, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 
29

--------------------------------------------------------------------------------

 

 
4.1.
Due Organization and Qualification; Subsidiaries.



(a)           Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) qualified
to do business in any state where the failure to be so qualified reasonably
could be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.


(b)           Set forth on Schedule 4.1(b) is a complete and accurate
description of the authorized capital Stock of Borrower as of September 30,
2011, by class, and, as of September 30, 2011, a description of the number of
shares of each such class that are issued and outstanding.  Other than as
described on Schedule 4.1(b), as of September 30, 2011, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower's
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  Except as set forth on Schedule
4.1(b), Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.


(c)           Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.11), is a
complete and accurate list of the Loan Parties' direct and indirect
Subsidiaries, showing:  (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower.  All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.


(d)           Except as set forth on Schedule 4.1(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower's
Subsidiaries' capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower's Subsidiaries'
capital Stock or any security convertible into or exchangeable for any such
capital Stock.


 
4.2.
Due Authorization; No Conflict.



(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 
30

--------------------------------------------------------------------------------

 

(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.


 
4.3.
Governmental Consents.



The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.


 
4.4.
Binding Obligations; Perfected Liens.



(a)           Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.


(b)           Agent's Liens are validly created, perfected (other than (i) in
respect of motor vehicles and (ii) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 6.11, and subject
only to the filing of financing statements, the recordation of the Copyright
Security Agreement, and the recordation of the Mortgages, if any, in each case,
in the appropriate filing offices in proper form), and first priority Liens,
subject only to Permitted Liens.


 
4.5.
Title to Assets; No Encumbrances.



Each of the Loan Parties and its Subsidiaries has (i) good, sufficient and legal
title to (in the case of fee interests in Real Property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (iii) good title to (in the case of all other personal property), all of
their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby.  All
of such assets are free and clear of Liens except for Permitted Liens.

 
31

--------------------------------------------------------------------------------

 

4.6.         Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.


(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).


(b)           The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.15).


(c)           Each Loan Party's and each of its Subsidiaries' tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).


(d)           As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $250,000 in the aggregate,
except as set forth on Schedule 4.6(d).


4.7.         Litigation.


(a)           There are no actions, suits, or proceedings pending or, to the
best knowledge of Borrower, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Change.


(b)           Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings that could reasonably
be expected to result in liabilities in excess of $1,000,000 that, as of the
Closing Date, is pending or, to the best knowledge of Borrower, threatened in
writing against a Loan Party or any of its Subsidiaries, of (i) the parties to
such actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) Borrower's good faith
estimate of the maximum amount of the liability of Loan Parties and their
Subsidiaries in connection with such actions, suits, or proceedings, (iv) the
status, as of the Closing Date, with respect to such actions, suits, or
proceedings, and (v) whether any liability of the Loan Parties' and their
Subsidiaries in connection with such actions, suits, or proceedings is covered
by insurance.


4.8.        Compliance with Laws.


No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.

 
32

--------------------------------------------------------------------------------

 

4.9.         No Material Adverse Change.


All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by a Loan Party to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, (i) for the lack of footnotes, (ii) with respect to non-cash
stock-based compensation and (iii) for being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 31, 2010, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change.


4.10.      Fraudulent Transfer.


(a)           Each Loan Party is Solvent.


(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.


4.11.      Employee Benefits.


No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.


4.12.      Environmental Condition.


Except to the extent that it could not reasonably be expected to result in a
Material Adverse Change, (a) to Borrower's knowledge, no Loan Party's or its
Subsidiaries' properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower's knowledge, no Loan Party's or its
Subsidiaries' properties or assets has ever been designated or identified in any
manner pursuant to any Environmental Law as a Hazardous Materials disposal site,
(c) no Loan Party nor any of its Subsidiaries has received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by a Loan Party or its Subsidiaries, and (d) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability.

 
33

--------------------------------------------------------------------------------

 

4.13.      Intellectual Property.


Each Loan Party and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary to the conduct
of its business as currently conducted, and attached hereto as Schedule 4.13 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a true, correct, and complete listing of all material trademarks, trade
names, registered copyrights, patents, and licenses as to which Borrower or one
of its Subsidiaries is the owner or is an exclusive licensee.


4.14.      Leases.


Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed possession
under all leases material to their business and to which they are parties or
under which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.


4.15.      Deposit Accounts and Securities Accounts.


Set forth on Schedule 4.15 (as updated pursuant to the provisions of the
Security Agreement from time to time) is a listing of all of the Loan Parties'
and their Subsidiaries' Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.


4.16.      Complete Disclosure.


All factual information, taken as a whole, furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information, taken as a whole, hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified, and such information
(taken as a whole with Borrower's SEC filings and the Projections) is not
incomplete by omitting to state any fact necessary to make such information not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.  The Projections delivered to Agent
on October 7, 2011 represent, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent, Borrower's good
faith estimate, on the date such Projections are delivered, of the Loan Parties'
and their Subsidiaries' future performance for the periods covered thereby based
upon assumptions believed by Borrower to be reasonable at the time of the
delivery thereof to Agent (it being understood that such Projections are subject
to uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).


4.17.      Material Contracts.


The Material Contracts of each Loan Party and its Subsidiaries have been filed
with the SEC to the extent required by the rules and regulations of the Exchange
Act.  Except to the extent that it could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(b)),
and (b) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

 
34

--------------------------------------------------------------------------------

 

4.18.      Patriot Act.


To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act").  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


4.19.      Indebtedness.


Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.


4.20.      Payment of Taxes.


Except as otherwise permitted under Section 5.5, all tax returns and reports of
each Loan Party and its Subsidiaries required to be filed by any of them have
been timely filed (taking into account valid extensions), and all taxes shown on
such tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable.  Borrower knows of no proposed tax assessment against a
Loan Party or any of its Subsidiaries that is not being actively contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.  No Loan Party nor any of its Subsidiaries has ever been a party to
any understanding or arrangement constituting a "tax shelter" within the meaning
of Section 6662(d)(2)(C)(iii) of the IRC or within the meaning of Section
6111(c) or Section 6111(d) of the IRC as in effect immediately prior to the
enactment of the American Jobs Creation Act of 2004, or has ever "participated"
in a "reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4, except as would not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Change.

 
35

--------------------------------------------------------------------------------

 

4.21.      Margin Stock.


No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrower will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of said Board of Governors.


4.22.      Governmental Regulation.


No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.


4.23.      OFAC.


No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by
OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.


4.24.      Employee and Labor Matters.


There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrower, threatened against Borrower or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against Borrower or its Subsidiaries which arises out of or under any
collective bargaining agreement, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened against Borrower
or its Subsidiaries, or (iii) to the knowledge of Borrower, no union
representation question existing with respect to the employees of Borrower or
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of Borrower or its Subsidiaries.  None of Borrower or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied, except as could not reasonably be expected to result in a
Material Adverse Effect.  The hours worked and payments made to employees of
Borrower have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  All material payments due from Borrower or its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Borrower, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 
36

--------------------------------------------------------------------------------

 

4.25.      Location of Equipment.


The Equipment (other than (i) vehicles or Equipment out for repair and (ii)
other Equipment in the hands of employees, consultants or customers in the
ordinary course of business having a book value of less than $2,500,000 in the
aggregate, including, without limitation, laptop computers (provided that the
value of such Equipment in the hands of customers shall not exceed $750,000)) of
the Loan Parties and their Subsidiaries are not stored with a bailee,
warehouseman, or similar party and are located only at, or in-transit between,
the locations identified on Schedule 4.25 (as such Schedule may be updated
pursuant to Section 5.15).  Without limiting the forgoing, Schedule 4.25 (as
such Schedule may be updated pursuant to Section 5.15) lists the identity and
location of each co-location facility and other data center used in connection
with a Loan Party's business and the Persons having control over such
co-location facility or other data centers.


4.26.      Loan Parties.


Except for any Subsidiary of Borrower that is an Immaterial Subsidiary or a CFC
that is not required to become a Loan Party pursuant to Section 5.11, each
Subsidiary of Borrower is a Loan Party.


4.27.      Existing Obligations Pertaining to Acquisitions.


Set forth on Schedule 4.27 is a true and complete list of all obligations,
contingent or otherwise, owing by any Loan Party pursuant to any Acquisition
consummated prior to the Closing Date, including without limitation any
Earn-outs, holdbacks and principal payments in respect of Indebtedness, and such
Schedule accurately sets forth the aggregate amount of such obligation owing as
of the Closing Date.


5.
AFFIRMATIVE COVENANTS.



Borrower covenants and agrees that, until termination of all of the Commitments
and indefeasible payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:

 
37

--------------------------------------------------------------------------------

 

5.1.        Financial Statements, Reports, Certificates.


Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 at the times specified
therein.  In addition, Borrower agrees that no Subsidiary of a Loan Party will
have a fiscal year different from that of Borrower, except that RealPage India
Private Limited has a fiscal year end of March 31.  In addition, Borrower agrees
to maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP.  Each Loan Party shall also (a) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries' sales, and (b) maintain its
billing systems/practices as approved by Agent prior to the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent; provided Agent's consent shall not be required with respect
to modifications made to consolidate billing systems/practices following
consummation of a Permitted Acquisition or an Acquisition consummated prior to
the Closing Date or to improve or unify billing systems.  Documents required to
be delivered pursuant to Schedule 5.1 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which any Borrower posts such documents, or provides a link
thereto on Borrowers' website on the Internet (www.realpage.com) and notifies
the Agent that such documents are available; or (ii) on which such documents are
posted on the Borrowers' behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent) and Agent receives notification that
such documents are available; provided, that the Borrowers shall deliver paper
copies of such documents to Agent or any Lender upon its request to Borrower to
deliver such paper copies. Notwithstanding anything contained in this paragraph
to the contrary, in every instance the Borrower shall be required to provide
copies of the Compliance Certificates electronically or otherwise in a manner
reasonably satisfactory to the Agent.


5.2.        Collateral Reporting.


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the reports set forth on Schedule 5.2 at the times specified therein.


5.3.        Existence.


Except as otherwise permitted under Section 6.3, at all times maintain and
preserve in full force and effect its existence (including being in good
standing in its jurisdiction of organization) and all rights and franchises,
licenses and permits material to its business; provided that no Loan Party or
any of its Subsidiaries shall be required to preserve any such right or
franchise, licenses or permits if such Person's board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof could not reasonably be expected to result in a Material Adverse Change.


5.4.        Maintenance of Properties.


Maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted, and
comply with the provisions of all leases to which it is a party as lessee, so as
to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest, except, in each case, where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

 
38

--------------------------------------------------------------------------------

 

5.5.        Taxes.


Cause all assessments and taxes imposed, levied, or assessed against any Loan
Party or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that (i) the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax or (ii) the aggregate amount of all such unpaid
tax or assessment payments does not exceed, at any one time, $500,000.  Borrower
will and will cause each of its Subsidiaries to make timely payment or deposit
of all tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, except to the extent that the aggregate
amount of all such unpaid tax payments and withholding taxes does not exceed, at
any one time, $250,000, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits.


5.6.        Insurance.


At Borrower's expense, maintain insurance respecting each of the Loan Parties'
and their Subsidiaries' assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrower also shall maintain (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director's and officer's liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation.  All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Agent. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory "lender" or "secured party" clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies.  All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation.  If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower's expense and without any responsibility on Agent's part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.  Borrower shall give Agent prompt
notice of any loss exceeding $500,000 covered by its casualty or business
interruption insurance.  Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.  If no Event of Default exists, Borrower shall have the sole right to
file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  As of the Closing
Date, Agent acknowledges that the insurance maintained by Loan Parties as of the
Closing Date satisfies this Section 5.6.

 
39

--------------------------------------------------------------------------------

 

5.7.        Inspection.


Permit Agent, each Lender and each of their duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
intervals as Agent and each Lender may designate during Borrower's regular
business hours and, so long as no Default or Event of Default exists, with
reasonable prior notice to Borrower; provided that any such visit or inspection
shall be subject to reasonable data security restrictions imposed by Borrower
that are customary in Borrower's industry.


5.8.        Compliance with Laws.


Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.


5.9.        Environmental.


(a)           Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,


(b)           comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,


(c)           promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and


(d)           promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which could reasonably be expected to result in a Material
Adverse Change.

 
40

--------------------------------------------------------------------------------

 

5.10.      Disclosure Updates.


Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to the Lender Group contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made.  The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.


5.11.      Formation of Subsidiaries.


At the time after the Closing Date that (i) any Loan Party  forms any direct or
indirect Subsidiary (other than an Immaterial Subsidiary), (ii) any Loan Party
acquires any direct or indirect Subsidiary (other than an Immaterial
Subsidiary),  (iii) a Subsidiary ceases to be an Immaterial Subsidiary, or (iv)
two or more Immaterial Subsidiaries (excluding RealPage Payment Processing)
account for more than 5% of EBITDA in the aggregate for the immediately
preceding period of 4 consecutive fiscal quarters for which Borrower has
delivered financial statements pursuant to Section 5.1 of the Agreement, or have
assets with a book value that is greater than 5% of the total assets of Borrower
and its Subsidiaries in the aggregate (the date that any of the events under
clauses (i), (ii), (iii) or (iv) occur, the "Additional Loan Party Trigger
Date"), such Loan Party shall:


(a)           within 20 days of such Additional Loan Party Trigger Date (or such
later date as permitted by Agent in its sole discretion) cause any such
Subsidiary (or in the case of clause (iv) above, one or more Immaterial
Subsidiaries designated by Borrower such that after excluding such designated
Subsidiaries, Immaterial Subsidiaries do not account for more than 5% of EBITDA
in the aggregate for the immediately preceding period of 4 consecutive fiscal
quarters for which Borrower has delivered financial statements pursuant to
Section 5.1 of the Agreement and do not have assets with a book value that is
greater than 5% of the total assets of Borrower and its Subsidiaries in the
aggregate) to become a Loan Party (any of the Subsidiaries described in clauses
(i), (ii) or (iii) or designated by Borrower pursuant to clause (iv), an
"Additional Loan Party Subsidiary") and provide to Agent a guaranty of the
Obligations, together with such other security documents (including Mortgages
with respect to any Real Property owned in fee of any such Additional Loan Party
Subsidiary with a fair market value of at least $500,000), as well as
appropriate financing statements (and with respect to all property subject to a
Mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of any such Additional Loan Party
Subsidiary to secure the guaranty of the Obligations); provided that any Control
Agreement for Deposit Accounts or Securities Accounts acquired directly as a
result of a Permitted Acquisition shall be delivered in accordance with Section
6.11; and provided further that such guaranty, and such other security documents
shall not be required to be provided to Agent with respect to any CFC that is a
Subsidiary of a Loan Party if providing such documents would result in adverse
tax consequences, or with respect to a Foreign Subsidiary, would be illegal
under applicable law or the costs to the Loan Parties of providing such
Guaranty, executing any security documents or perfecting the security interests
created thereby are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits of Agent and the Lenders
of the security or guarantee afforded thereby; provided that only 65% of the
total outstanding voting Stock of any CFC that is a first tier Subsidiary of a
Loan Party and none of the total outstanding voting Stock of any other
Subsidiary of such CFC shall be required to be pledged if hypothecating a
greater amount would result in adverse tax consequences; provided further that
no pledge of any of the outstanding voting stock of any Foreign Subsidiary shall
be required if such pledge would be illegal under applicable law or the costs to
the Loan Parties of providing such pledge or perfecting the security interests
created thereby are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits of Agent and the Lenders
of the security or guarantee afforded thereby (which pledge, if reasonably
requested by Agent, shall be governed by the laws of the jurisdiction of any
such Subsidiary);

 
41

--------------------------------------------------------------------------------

 

(b)           within 30 days of such Additional Loan Party Trigger Date (or such
later date as permitted by Agent in its sole discretion) provide to Agent a
pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
any such Additional Loan Party Subsidiary reasonably satisfactory to Agent to
secure the Obligations; and


(c)           within 20 days of such Additional Loan Party Trigger Date (or such
later date as permitted by Agent in its sole discretion) provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a Mortgage).  Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document. 


Notwithstanding anything to the contrary contained in the Loan Documents, in no
event shall RealPage Payment Processing be required to become a Guarantor or to
provide any security for the Obligations, nor shall Borrower be required to
pledge any Stock of RealPage Payment Processing.


5.12.      Further Assurances.


At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent's Liens in all of the assets of Borrower and its Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to create and perfect Liens in favor of Agent in any Real
Property acquired by Borrower or its Subsidiaries after the Closing Date with a
fair market value in excess of $500,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any CFC that is a Subsidiary of a
Loan Party if providing such documents would result in adverse tax consequences,
or with respect to a Foreign Subsidiary, would be illegal under applicable law
or the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Borrower) in relation to
the benefits of Agent and the Lenders of the benefits afforded thereby.  To the
maximum extent permitted by applicable law, Borrower authorizes Agent to execute
any such Additional Documents in the applicable Loan Party's or its Subsidiary's
name, as applicable, solely to perfect Agent's security interest and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office.  In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Agent may reasonably request from time to time to
ensure that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries and all of the
outstanding capital Stock of Borrower's Subsidiaries (subject to limitations
contained in the Loan Documents with respect to CFCs).

 
42

--------------------------------------------------------------------------------

 

5.13.      Lender Meetings.


Within 90 days after the close of each fiscal year of Borrower, at the request
of Agent or of the Required Lenders and upon reasonable prior notice, hold a
meeting (at a mutually agreeable location and time or, at the option of Agent,
by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Borrower and its Subsidiaries and the projections
presented for the current fiscal year of Borrower.


5.14.      Reserved.


5.15.      Location of Tangible Collateral.


Keep each Loan Parties' and its Domestic Subsidiaries' tangible Collateral
(other than (i) vehicles and Equipment out for repair and (ii) other Equipment
in the hands of employees, consultants or customers in the ordinary course of
business having a book value of less than $2,500,000 in the aggregate,
including, without limitation, laptop computers (provided that the value of such
Equipment in the hands of customers shall not exceed $750,000)) only at the
locations identified on Schedule 4.25 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that Borrower
may amend Schedule 4.25 or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than 10 days prior to the date on which such
tangible Collateral is moved to such new location or such chief executive office
is relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, Borrower or
such Domestic Subsidiary uses commercially reasonable efforts to deliver a
Collateral Access Agreement to Agent with respect to each such new location
where Collateral is located with a book value in excess of
$750,000.  Notwithstanding the foregoing, with respect to any new location
acquired in connection with a Permitted Acquisition where Collateral is located
with a book value in excess of $750,000, Borrower or such Domestic Subsidiary
shall use commercially reasonable efforts to deliver a Collateral Access
Agreement with respect thereto within 60 days of the closing of such Permitted
Acquisition (or such later date as consented to in writing by Agent in its sole
discretion).


5.16.      Assignable Material Contracts.


Use commercially reasonable efforts to ensure that any Material Contract entered
into after the Closing Date by Borrower or one of its Subsidiaries that
generates or, by its terms, will generate revenue, permits the assignment of
such agreement (and all rights of Borrower or such Subsidiary, as applicable,
thereunder) to Borrower's or such Subsidiary's lenders or an agent for any
lenders (and any transferees of such lenders or such agent, as applicable).

 
43

--------------------------------------------------------------------------------

 
 

6.
NEGATIVE COVENANTS.

 
Borrower covenants and agrees that, until termination of all of the Commitments
and indefeasible payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:
 
6.1.        Indebtedness.
 
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
 
6.2.        Liens.
 
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
6.3.        Restrictions on Fundamental Changes.
 
(a)           Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, except for (i) any merger between Loan Parties, provided
that Borrower must be the surviving entity of any such merger to which it is a
party, (ii) any merger between Loan Parties and Subsidiaries of Borrower that
are not Loan Parties so long as such Loan Party is the surviving entity of any
such merger, (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties and (iv) entering into any such transaction provided that a condition to
the consummation of such transaction is obtaining all consents required under
this Agreement or paying in full in cash all of the Obligations,
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of Borrower that is not a Loan Party
(other than any such Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Borrower
that is not liquidating or dissolving, or
 
(c)           Suspend or go out of a substantial portion of the business of
Borrower and its Subsidiaries, taken as a whole, except as permitted pursuant to
clauses (a) or (b) above or in connection with the transactions permitted
pursuant to Section 6.4.
 
 
44

--------------------------------------------------------------------------------

 
 
6.4.        Disposal of Assets.
 
Other than Permitted Dispositions, Permitted Investments, or transactions
expressly permitted by Sections 6.3 and 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of
Borrower's or its Subsidiaries assets; provided that Borrower may enter into any
such agreement so long as a condition to the consummation of such transaction is
obtaining all consents required under this Agreement or paying in full in cash
all of the Obligations.
 
6.5.        Change Name.
 
Change Borrower's or any of its Subsidiaries' name, organizational
identification number, state of organization or organizational identity;
provided, however, that Borrower or any of its Subsidiaries may change their
names upon at least 10 days prior written notice to Agent of such change.
 
6.6.        Nature of Business.
 
Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided that Borrower and its Subsidiaries
may engage in any business or acquire any properties or assets that are
reasonably related or ancillary to its or their business.
 
6.7.        Prepayments and Amendments.
 
(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
(i)          optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, (C) the
RealHound Payment as provided in subclause (iii) below and (D) the OpsTechnology
Payment as provided in subclause (iv) below,
 
(ii)          make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the applicable subordination terms and conditions,
 
(iii)          make any payment on account of the RealHound Payment except
regularly scheduled payments in accordance with the terms of the RealHound Asset
Purchase Agreement, or
 
(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)          the RealHound Asset Purchase Agreement,
 
(ii)          any Material Contract except to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders,
 
 
45

--------------------------------------------------------------------------------

 
 
(iii)          the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders,
 
6.8.        Change of Control.
 
Cause, permit, or suffer, directly or indirectly, any Change of Control unless
the Obligations are paid in full in cash pursuant to Section 2.4(e)(vii).
 
6.9.        Restricted Junior Payments.
 
Make any Restricted Junior Payment; provided, however, that so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (i) Borrower's
Subsidiaries may make distributions to any Loan Party, (ii) Borrower may make
distributions to former employees, officers, consultants or directors (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Stock of Borrower held by such Persons, provided, however, that
the aggregate amount of such redemptions made by Borrower during the term of
this Agreement does not exceed $750,000 in the aggregate, and (iii) Borrower may
make distributions to its shareholders in accordance with Borrower's Governing
Documents in lieu of issuing any fractional shares in the event of the
conversion of the preferred stock of Borrower held by such Persons into common
stock of Borrower, provided, however, that the aggregate amount of such
distributions made by Borrower during any fiscal year of Borrower does not
exceed $25,000 in the aggregate.
 
6.10.      Accounting Methods.
 
Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).
 
6.11.      Investments.
 
Except for Permitted Investments, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment; provided, however, that (other than (a) an
aggregate amount of not more than $1,000,000 at any one time, in the case of
Borrower and its Subsidiaries (other than RealPage Payment Processing and those
Subsidiaries that are CFCs), (b) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Borrower's or its Subsidiaries' employees,
(c) account numbers 023805669, 112527133, 1125742336 and 112822984 maintained by
MultiFamily Internet Ventures, LLC with City National Bank, N.A. so long as such
accounts solely hold insurance premiums deposited into such accounts for further
distribution to the underwriters of the related insurance policies, (d) amounts
maintained by RealPage Payment Processing and (e) an aggregate amount of not
more than $1,000,000 (calculated at current exchange rates) at any one time, in
the case of Subsidiaries of Borrower that are CFCs) Borrower and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Borrower or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent's Liens in such Permitted Investments. Subject to the foregoing proviso,
Borrower shall not and shall not permit its Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account; provided, however, that for any Deposit Account or Securities Account
acquired directly as a result of a Permitted Acquisition, Agent shall have
received such Control Agreement within 90 days from the date of the closing of
such Permitted Acquisition (or such later date as consented to in writing by
Agent in its sole discretion).
 
 
46

--------------------------------------------------------------------------------

 
 
6.12.      Transactions with Affiliates.
 
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Borrower or any of its Subsidiaries except for:
 
(a)           transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $250,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm's
length transaction with a non-Affiliate,
 
(b)           so long as it has been approved by Borrower's Board of Directors
in accordance with applicable law, any indemnity provided for the benefit of
directors of Borrower,
 
(c)           so long as it has been approved by Borrower's Board of Directors,
the payment of reasonable fees, compensation, or employee benefit arrangements
to employees, officers, and outside directors of Borrower in the ordinary course
of business and consistent with industry practice, and
 
(d)           transactions permitted by Section 6.3 or Section 6.9, any
Permitted Intercompany Advance or any payments between Borrower and its
Subsidiaries made pursuant to commercially reasonable transfer pricing or cost
plus arrangements for tax purposes.
 
Notwithstanding anything contained in the Loan Documents to the contrary, no
Loan Party or any of its Subsidiaries shall (A) make an Investment in, sell,
lease, license, assign, contribute or otherwise transfer any assets to, make any
distributions or payments to, or otherwise engage in, or enter into, any
transaction with, RealPage Payment Processing, StarFire Media, Inc. or Credit
Interfaces, Inc., except for those transactions set forth on Schedule 6.12 or
(B) incur any Indebtedness owing to RealPage Payment Processing or RealPage
India Private Limited unless such Person agrees to subordinate such Indebtedness
to the Obligations in a manner satisfactory to Agent.
 
6.13.      Use of Proceeds.
 
Use the proceeds of the Advances for any purpose other than (a) on the Closing
Date, to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes.
 
 
47

--------------------------------------------------------------------------------

 
 
7.
FINANCIAL COVENANTS.

 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:
 
(a)           Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, of not less than 1.25:1.00 for the 12
month period ending on the last day of each fiscal quarter of Borrower and its
Subsidiaries.
 
(b)           Senior Leverage Ratio.  Have a Senior Leverage Ratio, measured on
a fiscal quarter-end basis, of not greater than 2.75:1.00 on the last day of
each fiscal quarter of Borrower and its Subsidiaries.
 
(c)           Capital Expenditures.  Make Capital Expenditures (excluding the
amount, if any, of Capital Expenditures made with Net Cash Proceeds reinvested
pursuant to the proviso in Section 2.4(e)(ii)) in any fiscal year in an amount
less than or equal to, but not greater than, the amount set forth in the
following table for the applicable period:
 
Fiscal Year 2011
   
Fiscal Year 2012
   
Fiscal Year 2013
and each Fiscal Year
thereafter
  $ 15,000,000     $ 16,000,000     $ 18,000,000  



; provided, however, that if the amount of the Capital Expenditures permitted to
be made in any fiscal year as set forth in the above table is greater than the
actual amount of the Capital Expenditures (excluding the amount, if any, of
Capital Expenditures made with Net Cash Proceeds reinvested pursuant to the
proviso in Section 2.4(e)(ii)) actually made in such fiscal year (such amount,
the "Excess Amount"), then the lesser of (i) such Excess Amount and (ii) 25% of
the amount set forth in the above table for the succeeding fiscal year (such
lesser amount referred to as the "Carry-Over Amount") may be carried forward to
the next succeeding fiscal year (the "Succeeding Fiscal Year"); provided further
that the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may
not be used in that fiscal year until the amount permitted above to be expended
in such fiscal year has first been used in full and the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another fiscal year.
 
8.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
 
 
48

--------------------------------------------------------------------------------

 

8.1.         If Borrower fails to pay when due and payable, or when declared due
and payable pursuant to the terms of the Loan Documents, (a) all or any portion
of the Obligations consisting of interest, fees, or charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts (other than any
portion thereof constituting principal) constituting Obligations (including any
portion thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations;
 
8.2.         If any Loan Party or any of its Subsidiaries:
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in
good standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower's affairs, finances, and accounts
with officers and employees of Borrower), or 5.11 of this Agreement,
(ii) Sections 6.1 through 6.13 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;
 
(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if Borrower is not in good standing
in its jurisdiction of organization), 5.4, 5.5, 5.8, 5.10, 5.12, 5.13, 5.14 and
5.15 of this Agreement and such failure continues for a period of 10 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent; or
 
(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent;
 
8.3.         If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,500,000 (or $5,000,000, if Excess
Availability plus Qualified Cash of Borrower exceeds $30,000,000) or more (net
of any amounts covered by insurance pursuant to which the insurer has accepted
liability therefor in writing) is entered or filed against a Loan Party or any
of its Subsidiaries, or with respect to any of their respective assets, and
either (a) there is a period of 30 consecutive days at any time after the entry
of any such judgment, order, or award during which (1) the same is not
discharged, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;
 
8.4.         If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;
 
 
49

--------------------------------------------------------------------------------

 

8.5.          If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events occur:  (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
 
8.6.          If a Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business of Borrower and its Subsidiaries, taken
as a whole;
 
8.7.          If there is a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party's or any of its Subsidiaries' Indebtedness involving an
aggregate amount of $1,500,000 (or $5,000,000 if Excess Availability plus
Qualified Cash of Borrower exceeds $30,000,000) or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder, or any event or condition occurs in respect of any such Indebtedness
the effect of which is to permit such third Person to require that such
Indebtedness be repaid, repurchased, prepaid, redeemed or defeased;
 
8.8.          If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
 
8.9.          If the obligation of any Guarantor under any Guaranty is limited
or terminated by operation of law or by such Guarantor;
 
8.10.        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement or (b) as the result of an action or failure to act on the part of
Agent;
 
8.11.        The validity or enforceability of any Loan Document shall at any
time for any reason (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document;
 
8.12.        If (a) there is a default under any Payment Processing Cash
Management Agreement (after giving effect to any applicable grace or cure
period) involving an aggregate amount of $1,000,000 or more or (b) a demand for
payment involving an amount, individually or in the aggregate, in excess of
$1,000,000 is made under a Payment Processing Guaranty against any Loan Party;
or
 
 
50

--------------------------------------------------------------------------------

 
 
8.13.        If Excess Availability plus Qualified Cash does not exceed
$15,000,000 both immediately before and immediately after giving effect to any
cash payment in respect of any Holdback, any cash payment in respect of the
Level 1 Holdback or any cash payment in respect of any Earn-out.
 
9.
RIGHTS AND REMEDIES.

 
9.1.        Rights and Remedies.
 
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Borrower), in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:
 
(a)           declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
 
(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
 
(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.
 
9.2.        Remedies Cumulative.
 
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver.  No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
 
 
51

--------------------------------------------------------------------------------

 
 
10.
WAIVERS; INDEMNIFICATION.

 
10.1.      Demand; Protest; etc.
 
Each Loan Party a party hereto waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which such Loan Party may in any way be liable.
 
10.2.      The Lender Group's Liability for Collateral.
 
Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrower.
 
10.3.      Indemnification.
 
Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower's and its Subsidiaries' compliance with the terms of the
Loan Documents (other than disputes solely between the Lenders), (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrower or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of Borrower or any of its Subsidiaries (each and all
of the foregoing, the "Indemnified Liabilities").  The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
 
52

--------------------------------------------------------------------------------

 
 
11.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 
If to Borrower:
REALPAGE, INC.
 
4000 International Parkway
 
Carrollton, Texas  75007
 
Attn: Chief Legal Officer and Chief Financial Officer
 
Fax No. (972) 820-3932
   
with copies to:
WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION
 
900 South Capital of Texas Hwy.
 
Las Cimas IV, Fifth Floor
 
Austin, Texas  78746-5546
 
Attn:  Paul Tobias
 
Fax No.  (512) 338-5499
   
If to Agent:
WELLS FARGO CAPITAL FINANCE, LLC
 
2450 Colorado Ave., Suite 3000W
 
Santa Monica, California  90404
 
Attn:  Technology Finance Division Manager
 
Fax No.  (350) 453-7413
   
with copies to:
GOLDBERG KOHN LTD.
 
55 East Monroe Street, Suite 3300
 
Chicago, Illinois  60603
 
Attn:  Gary Zussman, Esq.
 
Fax No. (312) 332-2196


 
53

--------------------------------------------------------------------------------

 
 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 
54

--------------------------------------------------------------------------------

 
 
(d)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(e)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
(f)           IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN
SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
 
(i)          WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii)
BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 
55

--------------------------------------------------------------------------------

 
 
(ii)         THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
 
(iii)        UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
 
(iv)        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 
56

--------------------------------------------------------------------------------

 

(v)         THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.
 
(vi)        THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
 
(vii)       THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 
57

--------------------------------------------------------------------------------

 
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 
13.1.      Assignments and Participations.
 
(a)           With the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (1) if an Event of Default has occurred and is continuing and
(2) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees (each,
an "Assignee"; provided, however, that no Loan Party, Affiliate of a Loan Party
or a Defaulting Lender shall be permitted to become an Assignee) all or any
portion of the Obligations, the Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent's separate
account a processing fee in the amount of $3,500.
 
(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender's obligations under Section 15
and Section 17.9(a).
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 
58

--------------------------------------------------------------------------------

 
 
(d)           Immediately upon Agent's receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (other than a Loan Party, an Affiliate
of a Loan Party or a Defaulting Lender) (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a "Lender" for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder and under the other
Loan Documents shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 
59

--------------------------------------------------------------------------------

 
 
(f)           In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9,  disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
(h)           Agent (as a non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the
Advances, as applicable, (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a "Registered Loan").  Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Advances to an Affiliate of such Lender or a Related Fund of such Lender
(i) a Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so provide)
and (ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any evidencing the same), Borrower
shall treat the Person in whose name such Registered Loan (and the registered
note, if any, evidencing the same) is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Advances to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.
 
(i)           In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrower, shall
maintain a register on which it enters the name of all participants in the
Registered Loans held by it (the "Participant Register").  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 
60

--------------------------------------------------------------------------------

 
 
(j)           Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrower from time to time as Borrower may reasonably request.
 
13.2.      Successors.
 
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Loan Party a
party hereto may assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to Section
13.1, no consent or approval by any Loan Party is required in connection with
any such assignment.
 
14.
AMENDMENTS; WAIVERS.

 
14.1.      Amendments and Waivers.
 
(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
 
(i)           increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c),
 
(ii)          postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii)         reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
 
(iv)        amend, modify or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
 
 
61

--------------------------------------------------------------------------------

 
 
(v)          amend, modify, or eliminate Section 15.11
 
(vi)        other than as permitted by Section 15.11, release Agent's Lien in
and to all or substantially all of the Collateral,
 
(vii)       amend, modify, or eliminate the definition of "Required Lenders" or
"Pro Rata Share",
 
(viii)      contractually subordinate any of Agent's Liens,
 
(ix)         other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
 
(x)          amend, modify, or eliminate any of the provisions of Section
2.4(b)(i) or (ii),
 
(xi)         amend, modify, or eliminate any of the provisions of Section
13.1(a) to permit a Loan Party or an Affiliate of a Loan Party, to be permitted
to become an Assignee, or
 
(xii)        amend, modify, or eliminate the definition of Credit Amount or any
of the defined terms that are used in such definition to the extent that any
such change results in more credit being made available to Borrower based upon
the Credit Amount, but not otherwise, or the definition of Maximum Revolver
Amount or amend, modify or eliminate Section 2.1(c).
 
(b)           No amendment, waiver, modification, elimination or consent shall
amend, modify, or waive any provision of Section 15 pertaining to Agent, or any
other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrower, and the Required
Lenders,
 
(c)           No amendment, waiver, modification, elimination or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrower, and the Required Lenders,
 
(d)           No amendment, waiver, modification, elimination or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,
 
 
62

--------------------------------------------------------------------------------

 

(e)           Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.
 
14.2.      Replacement of Certain Lenders.
 
(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a "Holdout Lender") or any Lender that
made a claim for compensation (a "Tax Lender") with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due and payable
in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit).  If the Holdout Lender or Tax Lender,
as applicable, shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, Agent may, but
shall not be required to, execute and deliver such Assignment and Acceptance in
the name or and on behalf of the Holdout Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Holdout Lender or Tax Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance.  The replacement of
any Holdout Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.1.  Until such time as one or more Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender or Tax Lender, as applicable,
hereunder and under the other Loan Documents, the Holdout Lender or Tax Lender,
as applicable, shall remain obligated to make the Holdout Lender's or Tax
Lender's, as applicable, Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of such Letters of Credit.

 
63

--------------------------------------------------------------------------------

 
 
14.3.      No Waivers; Cumulative Remedies.
 
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent's and each Lender's rights thereafter to require
strict performance by Borrower of any provision of this Agreement.  Agent's and
each Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
 
15.
AGENT; THE LENDER GROUP.

 
15.1.      Appointment and Authorization of Agent.
 
Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize)  Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrower and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 
64

--------------------------------------------------------------------------------

 
 
15.2.      Delegation of Duties.
 
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.
 
15.3.      Liability of Agent.
 
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or its Subsidiaries or
any other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any
Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Borrower or its Subsidiaries.
 
15.4.      Reliance by Agent.
 
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, if it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
 
 
65

--------------------------------------------------------------------------------

 
 
15.5.      Notice of Default or Event of Default.
 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default."  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
 
15.6.      Credit Decision.
 
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider).  Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.  Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to
represent)  that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
 
 
66

--------------------------------------------------------------------------------

 
 
15.7.      Costs and Expenses; Indemnification.
 
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrower and its Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders (or Bank Product
Providers).  In the event Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender's ratable thereof.  Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder.  Without
limitation of the foregoing, subject to the proviso in the immediately preceding
sentence, each Lender shall reimburse Agent upon demand for such Lender's
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
 
 
67

--------------------------------------------------------------------------------

 
 
15.8.      Agent in Individual Capacity.
 
WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though WFCF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Borrower or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to
them.  The terms "Lender" and "Lenders" include WFCF in its individual capacity.
 
15.9.      Successor Agent.
 
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Borrower (unless such
notice is waived by Borrower) and without any notice to the Bank Product
Providers.  If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent's resignation is effective, it is acting
as the Issuing Lender or the Swing Lender, such resignation shall also operate
to effectuate its resignation as the Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit, to cause the Underlying Issuer to issue Letters of
Credit, or to make Swing Loans.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Borrower, a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned).  In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term "Agent" shall mean such successor Agent and the
retiring Agent's appointment, powers, and duties as Agent shall be
terminated.  After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent's notice of resignation, the retiring Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.
 
 
68

--------------------------------------------------------------------------------

 
 
15.10.    Lender in Individual Capacity.
 
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers).  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 
15.11.    Collateral Matters.
 
(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time Agent's Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement.  The Loan Parties and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.  In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase).  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Borrower or its Subsidiaries or is cared for, protected, or insured or has
been encumbered, or that Agent's Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
 
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or its Subsidiaries or
any deposit accounts of Borrower or its Subsidiaries now or hereafter maintained
with such Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
 
 
70

--------------------------------------------------------------------------------

 
 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13.    Agency for Perfection.
 
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.
 
15.14.    Payments by Agent to the Lenders.
 
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent.  Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
 
15.15.    Concerning the Collateral and Related Loan Documents.
 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
 
71

--------------------------------------------------------------------------------

 
 
15.16.    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.
 
By becoming a party to this Agreement, each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or its Subsidiaries (each, a "Report") prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower's and its
Subsidiaries' books and records, as well as on representations of Borrower's
personnel,
 
(d)           agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
 
(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
 
 
72

--------------------------------------------------------------------------------

 
 
15.17.    Several Obligations; No Liability.
 
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group.  No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender (or Bank Product Provider)
to fulfill its obligations to make credit available hereunder, nor to advance
for such Lender (or Bank Product Provider) or on its behalf, nor to take any
other action on behalf of such Lender (or Bank Product Provider) hereunder or in
connection with the financing contemplated herein.
 
15.18.    Co-Arranger.
 
Each Lender (and Bank Product Provider) hereby designates and appoints Comerica
Bank as Co-Arranger under this Agreement.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
Co-Arranger shall have no duties or responsibilities and shall not have or be
deemed to have any fiduciary relationship with any Lender (or Bank Product
Provider), and no implied responsibilities, duties or obligations shall be
construed to exist in this Agreement or any other Loan Document.
 
16.
WITHHOLDING TAXES.

 
(a)           All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any Taxes, and in the event any deduction or
withholding of Taxes is required, Borrower shall comply with the next sentence
of this Section 16(a).  If any Taxes are so levied or imposed, Borrower agrees
to pay over the full amount of such Taxes and to pay such additional amounts as
may be necessary so that every payment of all amounts due under this Agreement
or any other Loan Document, including any amount paid pursuant to this Section
16(a), after withholding or deduction for or on account of any Taxes, will not
be less than the amount that would have been received if no such withholding or
reduction had been made; provided, however, that Borrower shall not be required
to increase any such amounts if the increase in such amount payable results from
Agent's or such Lender's own willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction).  Borrower will furnish to
Agent as promptly as possible after the date the payment of any Tax is due
pursuant to applicable law, certified copies of tax receipts or other
documentation reasonably satisfactory to Agent evidencing such payment by
Borrower.

 
73

--------------------------------------------------------------------------------

 
 
(b)           Borrower agrees to pay any stamp, value added or documentary taxes
or any other excise or property taxes, charges, or similar levies ("Other
Taxes") that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
(c)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
 
(i)           if such Lender or Participant is entitled to claim an exemption
from United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY  (with proper attachments);
 
(ii)          if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;
 
(iii)         if such Lender or Participant is entitled  to claim that interest
paid under any Loan Document is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
 
(iv)         if such Lender or Participant is entitled to claim that interest
paid under any Loan Document is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
 
(v)          a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
 
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
 
74

--------------------------------------------------------------------------------

 
 

(d)           If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns).  Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(e)           If a payment made to a Lender or Participant would be subject to
United States federal withholding tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender or Participant shall deliver to the
Agent and the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested in writing by the Agent or the Borrower, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Agent or the Borrower as may be necessary
for the Agent and the Borrower to comply with their obligations under FATCA, to
determine that such Lender or Participant has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
 
(f)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section 16(c),
16(d) or 16(e) as no longer valid.  With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section
16(c), 16(d) or 16(e),  if applicable.  Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto; provided that Borrower shall not be required to pay any amount
under this Section 16 with respect to any participation that is greater than the
amount Borrower would have had to pay under this Section 16 to the Lender who
had transferred such participation.
 
(g)           If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction.  If the forms or other
documentation required by Section 16(c), 16(d) or 16(e) are not delivered to
Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any interest payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.
 
 
75

--------------------------------------------------------------------------------

 
(h)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
(i)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.
 
(j)             The Loan Parties shall jointly and severally indemnify each
Indemnified Person (as defined in Section 10.3) and its agents (collectively a
"Tax Indemnitee") for the full amount of Taxes or Other Taxes arising in
connection with this Agreement or any other Loan Document (including, without
limitation, any Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 16) paid by such Tax Indemnitee and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification, as and when they are
incurred and irrespective of whether suit is brought, whether or not such Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Taxes or Other Taxes resulting from gross
negligence or willful misconduct of such Tax Indemnitee as finally determined by
a court of competent jurisdiction).  This Section 16(j) shall survive the
termination of this Agreement and the repayment of the Obligations.
 
 
76

--------------------------------------------------------------------------------

 
  
17.
GENERAL PROVISIONS.

 
17.1.       Effectiveness.
 
This Agreement shall be binding and deemed effective when executed by Borrower,
Agent, and each Lender whose signature is provided for on the signature pages
hereof.
 
17.2.       Section Headings.
 
Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
 
17.3.       Interpretation.
 
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
 
17.4.       Severability of Provisions.
 
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
   
 
77

--------------------------------------------------------------------------------

 
   

17.5.       Bank Product Providers.
 
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting.  Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Loan Documents; it being understood and agreed that the
rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider's being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not.  In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution.  Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products, but may rely upon
the written certification of the amount due and payable from the relevant Bank
Product Provider.  In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so.  Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
 
17.6.       Debtor-Creditor Relationship.
 
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
 
17.7.       Counterparts; Electronic Execution.
 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
 
78

--------------------------------------------------------------------------------

 
     
17.8.       Revival and Reinstatement of Obligations. 
 
If the incurrence or payment of the Obligations by Borrower or any Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of the Lender Group related
thereto, the liability of Borrower or such Guarantor automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
 
17.9.       Confidentiality.
 
(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans ("Confidential Information") shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group  and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of Borrower
and the Loan Parties and the Revolver Commitments provided hereunder in any
"tombstone" or comparable advertising, on its website or in other marketing
materials of Agent.
 
17.10.     Lender Group Expenses.
 
Borrower agrees to pay the Lender Group Expenses on the earlier of (a) the first
day of the month following the date on which Agent has notified Borrower that
such Lender Group Expenses were incurred, or (b) the date on which demand
therefor is made by Agent.  Borrower agrees that its obligations contained in
this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.
 
17.11.     Survival.
 
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
 
17.12.     Patriot Act.
 
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Patriot
Act.  In addition, if Agent is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Loan Parties and (b) OFAC/PEP searches and customary individual  background
checks for the Loan Parties' senior management and key principals, and Borrower
agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Expenses hereunder and be for the account of Borrower.
 
 
80

--------------------------------------------------------------------------------

 
 
17.13.     Integration.
 
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.  The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.
 
[Signature pages to follow.]
 

 
81

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
REALPAGE, INC.,
a Delaware corporation
   
By:
/s/ Timothy J. Barker
Name:
  Timothy J. Barker
Title:
  Chief Financial Officer and Treasurer
   



Signature Page to Amended and Restated Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
   
By:
/s/ Troy V. Erickson
Title:
  Director

 
Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
COMERICA BANK,
a Texas Banking Association, as a Lender
   
By:
/s/ Charles Fell
Title:
  Vice President



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

BANK OF AMERICA, N.A. a national banking association, as a Lender    
By:
/s/ Charles Dale
Title:
  SVP



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

JPMORGAN CHASE BANK, N.A. a national banking association, as a Lender    
By:
/s/ Vicount P. Cornwall
Title:
  Underwriter III

 
Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Schedule A-1
 
Agent's Account


WELLS FARGO CAPITAL FINANCE, LLC
 
An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent's Account shall be that
certain deposit account bearing account number 4124923707 and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA #121-000-248, Credit
to Wells Fargo Capital Finance, LLC - Technology Finance, Re: RealPage, Inc.
 

 
 

--------------------------------------------------------------------------------

 


Schedule A-2
 
Authorized Persons
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C-1
 
Commitments
 
Lender
 
Revolver
Commitment
 
Wells Fargo Capital Finance, LLC
  $ 75,000,000  
Comerica Bank
  $ 35,000,000  
JPMorgan Chase Bank, N.A.
  $ 20,000,000  
Bank of America, N.A.
  $ 20,000,000  
All Lenders
  $ 150,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule D-1
 
Designated Account
 
Account number 188 0600 653 of Borrower maintained with Borrower's Designated
Account Bank, or such other deposit account of Borrower (located within the
United States) that has been designed as such, in writing, by Borrower to Agent.
 
"Designated Account Bank" means Comerica Bank, whose office is located at 1201
East Beltline Road, Suite 150, Richardson, TX 75081, and whose ABA number is 111
000 753.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
"Account" means an account (as that term is defined in the Code).
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Accounting Changes" means (a) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Borrower's certified
public accountants; and (iii) purchase accounting adjustments under A.P.B. 16 or
17 and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves.
 
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
 
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
 
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
 
"Additional Loan Party Subsidiary" has the meaning specified therefor in Section
5.11 of the Agreement.
 
"Additional Loan Party Trigger Date" has the meaning specified therefor in
Section 5.11 of the Agreement.
 
"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
 
Schedule 1.1 – Page 1

--------------------------------------------------------------------------------

 
 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12 of the Agreement:  (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.
 
"Agent" has the meaning specified therefor in the preamble to the Agreement.
 
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.
 
"Agent's Liens" means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.
 
"Aggregate Permitted Acquisition Limit" means the sum of $100,000,000, plus an
additional $100,000,000, but only if Borrower receives Net Cash Proceeds after
the Closing Date of at least $100,000,000 in connection with a bond offering
consented to by Required Lenders or Stock issuance.
 
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
 
"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.
 
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.
 
"Availability" means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
  
 
Schedule 1.1 – Page 2

--------------------------------------------------------------------------------

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider (other than those financial accommodations extended to RealPage Payment
Processing by a Bank Product Provider): (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called "procurement cards" or "P-cards"), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.
 
"Bank Product Agreements" means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries;
provided, however, in order for any item described in clauses (a) or (b) above
to constitute "Bank Product Obligations", (i) if the applicable Bank Product
Provider is Wells Fargo or its Affiliates, then, if requested by Agent, Agent
shall have received a Bank Product Provider Letter Agreement with respect to the
applicable Bank Product within 10 days after the date of such request, or (ii)
if the applicable Bank Product Provider is any other Person, Agent shall have
received a Bank Product Provider Letter Agreement with respect to the applicable
Bank Product within 10 days after the provision of such Bank Product to Borrower
or its Subsidiaries, or, if such Bank Product Agreement was entered into prior
to the Closing Date or prior to the date on which such Bank Product Provider or
its Affiliate, as applicable, became a Lender under the Credit Agreement, within
10 days after the Closing Date or 10 days after the date on which such Bank
Product Provider or its Affiliate, as applicable, first became a Lender under
the Credit Agreement, as applicable.
 
"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement with
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Borrower or its Subsidiaries, or, if such
Bank Product Agreement was entered into prior to the Closing Date or prior to
the date on which such Bank Product Provider or its Affiliate, as applicable,
became a Lender under the Credit Agreement, within 10 days after the Closing
Date or 10 days after the date on which such Bank Product Provider or its
Affiliate, as applicable, first became a Lender under the Credit Agreement, as
applicable.
 
 
Schedule 1.1 – Page 3

--------------------------------------------------------------------------------

 
 
"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
 
"Bank Product Reserve" means, as of any date of determination, the lesser of (x)
$5,000,000 and (y) the amount of reserves that Agent has established in its
Permitted Discretion (based upon the Bank Product Providers' reasonable
determination of the credit exposure of Borrower and its Subsidiaries in respect
of Bank Product Obligations) in respect of Bank Products then provided or
outstanding.
 
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
 
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
 
"Base Rate Margin" means, as of any date of determination, the applicable margin
set forth in the following table that corresponds to the most recent Senior
Leverage Ratio calculation delivered to Agent for the end of a fiscal quarter
pursuant to Section 5.1 of the Agreement (the "Senior Leverage Ratio
Calculation"):
 
Level
 
Senior Leverage Ratio Calculation
 
Base Rate Margin
I
 
If the Senior Leverage Ratio is less than 1.00:1.00
 
0.00 percentage points
II
 
If the Senior Leverage Ratio is greater than or equal to 1.00:1.00 and less than
or equal to 1.50:1.00
 
0.00 percentage points
III
 
If the Senior Leverage Ratio is greater than 1.50:1.00
 
0.25 percentage points

  
 
Schedule 1.1 – Page 4

--------------------------------------------------------------------------------

 
 

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Senior Leverage Ratio Calculation calculated as of
the end of a fiscal quarter.  Except as set forth in the foregoing proviso, the
Base Rate Margin shall be re-determined quarterly on the first day of the month
following the date of delivery to Agent of the certified calculation of the
Senior Leverage Ratio pursuant to Section 5.1 of the Agreement; provided,
however, that if Borrower fails to provide such certification when such
certification is due, the Base Rate Margin shall be set at the margin in the row
styled "Level III" as of the first day of the month following the date on which
the certification was required to be delivered until the date on which such
certification is delivered, on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Base Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the Senior Leverage Ratio contained in
any certificate delivered pursuant to Section 5.1 of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Base Rate Margin for any period (a "Base Rate Period")
than the Base Rate Margin actually applied for such Base Rate Period, then
(i) Borrower shall immediately deliver to Agent a correct certificate for such
Base Rate Period, (ii) the Base Rate Margin shall be determined as if the
correct Base Rate Margin (as set forth in the table above) were applicable for
such Base Rate Period, and (iii) Borrower shall immediately deliver to Agent
full payment in respect of the accrued additional interest as a result of such
increased Base Rate Margin for such Base Rate Period, which payment shall be
promptly applied by Agent to the affected Obligations.
 
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
 
"Board of Directors" means the board of directors (or comparable managers) of a
Loan Party (as the context indicates) or any committee thereof duly authorized
to act on behalf of the board of directors (or comparable managers).
 
"Borrower" has the meaning specified therefor in the preamble to the Agreement.
 
"Borrowing" means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
 
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
 
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any Capitalized
Software Development Costs to the extent deducted under the definition of EBITDA
for such period.
 
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
 
Schedule 1.1 – Page 5

--------------------------------------------------------------------------------

 
 
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
"Capitalized Software Development Costs" means all direct and allocated costs
capitalized subsequent to establishing technological feasibility of internally
developed computer software product to be sold, leased, or otherwise marketed in
accordance with GAAP as defined in FAS 86, including but not limited to,
materials, payroll and payroll-related employee costs, purchased software to be
sold, leased or otherwise marketed that has an alternative future use, and third
party contract services. For the avoidance of doubt, Capitalized Software
Development Costs shall not include capitalized software resulting from purchase
price allocations in connection with a Permitted Acquisition and shall not
include purchased software not to be sold, leased or otherwise marketed.
 
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
 
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
"CFC" means a Subsidiary that is a controlled foreign corporation (as that term
is defined in the IRC).
 
 
Schedule 1.1 – Page 6

--------------------------------------------------------------------------------

 
 
"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) (other than a Permitted Holder)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30%, or more, of the Stock of Borrower having the
right to vote for the election of members of the Board of Directors, (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (c) Borrower fails to own and control, directly or indirectly,
100% of the Stock of each other Loan Party (except with respect to MTS Minnesota
and MTS Connecticut, for which Borrower shall only be required to own and
control, directly or indirectly, 40% of the Stock of each); provided, that any
merger or liquidation permitted under Sections 6.3(a) and 6.3(b) of the
Agreement shall not constitute a Change of Control.
 
"Closing Date" means December 22, 2011.
 
"Code" means the California Uniform Commercial Code, as in effect from time to
time.
 
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
 
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower's or its Subsidiaries' books and records or Equipment, in each case,
in form and substance reasonably satisfactory to Agent.
 
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
 
"Comerica" means Comerica Bank, a Texas Banking Association.
 
"Commitment" means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
 
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.
 
 
Schedule 1.1 – Page 7

--------------------------------------------------------------------------------

 
 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
"Controlled Account Agreement" has the meaning specified therefor in the
Security Agreement.
 
"Copyright Security Agreement" has the meaning specified therefor in the
Security Agreement.
 
"Credit Amount" means the lesser of (a) the Maximum Revolver Amount and (b) the
result of (i) 80% times (ii) Borrower's TTM Recurring Revenue for the most
recently completed trailing twelve consecutive month period and evidenced by the
report delivered to Agent pursuant to clause (b) of Schedule 5.2 to the
Agreement, together with such other supporting information as Agent may
reasonably request.
 
"Credit Amount Certificate" means a certificate in the form of Exhibit C-2.
 
"Credit Amount Excess" has the meaning specified therefor in Section 2.4(e)(i)
of the Agreement.
 
"Current Assets" means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.
 
"Current Liabilities" means, as at any date of determination, the total
liabilities of and its Subsidiaries which may properly be classified as current
liabilities (other than the current portion of the Swing Loans and the Advances)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.
 
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
 
Schedule 1.1 – Page 8

--------------------------------------------------------------------------------

 
 

"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement or otherwise failed to pay over
to Agent or any other Lender any other amount required to be paid by it under
the Agreement (including the failure to make available to Agent amounts required
pursuant to a Settlement or to make a required payment in connection with a
Letter of Credit Disbursement), in any case within 1 Business Day of the date
that it is required to do so under the Agreement, (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement, or
(e) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
 
"Deposit Account" means any deposit account (as that term is defined in the
Code).
 
"Designated Account" means the Deposit Account of Borrower identified on
Schedule D-1.
 
"Designated Account Bank" has the meaning specified therefor in Schedule D-1.
 
"Dollars" or "$" means United States dollars.
 
"Domestic Subsidiary" means a Subsidiary organized under the laws of a State of
the United States or the District of Columbia.
 
"Earn-outs" means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target, in each case, to the extent that such deferred
payment would be included as part of such purchase price.
 
"EBITDA" means:
 
(a)           Borrower's and its Subsidiaries' consolidated net earnings (or
loss),
 
minus
 
(b)           without duplication, the sum of the following amounts of Borrower
and its Subsidiaries for such period, to the extent included in determining
consolidated net earnings (or loss) of Borrower and its Subsidiaries for such
period:
 
(i)            extraordinary or non-recurring gains,
 
 
Schedule 1.1 – Page 9

--------------------------------------------------------------------------------

 
 

 
(ii) 
interest income,

 
 
(iii)
gains on sales of assets, and

 
 
(iv)
any non-cash purchase accounting adjustments made in connection with any
Permitted Acquisition to the extent such adjustments increase Borrower's and its
Subsidiaries' consolidated net earnings,

 
minus
 
(c)           Capitalized Software Development Costs of Borrower and its
Subsidiaries for such period to the extent capitalized,
 
plus
 
(d)           without duplication, the sum of the following amounts of Borrower
and its Subsidiaries for such period, to the extent deducted in determining
consolidated net earnings (or loss) of Borrower and its Subsidiaries for such
period:
 
(i)            non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale or issuance of stock, the granting of stock
options, and the granting of stock appreciation rights and similar arrangements
or other non-cash expenses or charges, minus the amount of any such expenses or
charges when paid in cash to the extent not deducted in the computation of net
earnings (or loss),
 
(ii)           non-cash losses on sales of fixed assets or write-downs of fixed
or intangible assets,
 
(iii)          non-cash net after tax extraordinary losses or non-cash
non-recurring losses,
 
(iv)          Interest Expense,
 
(v)           provision for taxes based on income, profits, or capital,
including federal, foreign, state, franchise, excise, and similar taxes paid or
accrued,
 
(vi)          to the extent not capitalized, expenses, fees, costs, and charges
incurred in connection with consummating the transactions contemplated by the
Agreement on the Closing Date in an aggregate amount not to exceed $500,000, and
in each case, to the extent such expenses, fees, costs, and charges are actually
paid by Borrower or any of its Subsidiaries,
 
(vii)         to the extent not capitalized, expenses, fees, costs, and charges
incurred in connection with consummating any Permitted Acquisition in an
aggregate amount not to exceed $750,000 per occurrence, and $2,250,000 per
fiscal year, per such Permitted Acquisition, and in each case, to the extent
such expenses, fees, costs, and charges are actually paid by Borrower or any of
its Subsidiaries,
 
 
Schedule 1.1 – Page 10

--------------------------------------------------------------------------------

 
 
(viii)        any non-cash purchase accounting adjustments made in connection
with any Permitted Acquisition to the extent such adjustments reduce Borrower's
and its Subsidiaries' consolidated net earnings;
 
(ix)           depreciation and amortization for such period, as determined in
accordance with GAAP, including deferred financing fees; and
 
(x)           litigation fees, costs and expenses (but exclusive of any payments
that are funded with proceeds of Borrower's liability insurance) incurred by
Borrower and its Subsidiaries during the preceding 12-month period, not to
exceed $3,000,000 in the aggregate for any such period; provided that, with
respect to such fees, costs and expenses incurred and in connection with the
litigation with Yardi Systems, Inc., such amount may be increased by an amount
not to exceed $2,000,000 in the aggregate for any such period if the Borrower
has Excess Availability plus Qualified Cash in an amount equal to or greater
than $15,000,000 at the end of such period.
 
For the purposes of calculating EBITDA for purposes of calculating the Senior
Leverage Ratio for any rolling 12 month period (each, a "Reference Period"), if
at any time during such Reference Period (and after the Closing Date), Borrower
or any of its Subsidiaries shall have made a Permitted Acquisition, EBITDA for
such Reference Period shall be calculated after giving pro forma effect to such
Permitted Acquisition and any adjustments arising out of events which are
directly attributable to such Permitted Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, in such manner
reasonably acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period; provided,
notwithstanding the foregoing, EBITDA shall not be adjusted (x) for the pro
forma effect of any Permitted Acquisition for purposes of calculating the Fixed
Charge Coverage Ratio or (y) to include any amounts that are attributable to the
target of a Permitted Acquisition and that accrue prior to the date such
Permitted Acquisition is consummated.
 
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or a Subsidiary of any Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
 
 
Schedule 1.1 – Page 11

--------------------------------------------------------------------------------

 
 
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
"Equipment" means equipment (as that term is defined in the Code).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
 
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
 
"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries in excess of 90 days past due (but excluding
therefrom any such trade payables being disputed in good faith) and all book
overdrafts of Borrower and its Subsidiaries in excess of historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.
 
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
 
"Existing Letters of Credit" means those letters of credit described on Schedule
E-2 to the Agreement.
 
 
Schedule 1.1 – Page 12

--------------------------------------------------------------------------------

 

"Extraordinary Receipts" means any cash received by Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action (other than, so long as no Event of
Default has occurred and is continuing, to the extent such proceeds or other
consideration are received by Borrower or any of its Subsidiaries as
reimbursement for any out of pocket expenses incurred by Borrower or such
Subsidiary in connection with such cause of action), (b) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of Borrower or any of its Subsidiaries, or
(ii) received by Borrower or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement, in each case after deducting therefrom only (x) reasonable
fees, commissions, and expenses related thereto and required to be paid by
Borrower or such Subsidiary in connection with such receipt and (y) taxes paid
or payable to any taxing authorities by Borrower or such Subsidiary in
connection with such receipt, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Borrower or any
of its Subsidiaries, and are properly attributable to such receipt.
 
"FATCA" means Section 1471 through 1474 of the IRC, as in effect on the date
hereof, and any current or future United States Treasury regulations or official
interpretations thereof.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued during such period,
(b) principal payments in respect of Indebtedness that are required to be paid
during such period (other than Earn-Outs and Holdbacks in connection with
Permitted Acquisitions), (c) all federal, state, and local income taxes accrued
during such period, (d) all Restricted Junior Payments paid (whether in cash or
other property, other than Restricted Junior Payments paid in common Stock)
during such period and (e) any payment made in respect of the RealHound Payment
during such period.
 
"Fixed Charge Coverage Ratio" means, with respect to Borrower for any period,
the ratio of (i) EBITDA for such period minus Capital Expenditures made during
such period to the extent paid in cash (and not financed with proceeds of
Indebtedness (other than Indebtedness under the Agreement) or the issuance of
Stock), to (ii) Fixed Charges for such period.
 
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
"Foreign Subsidiary" means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.
 
"Funding Date" means the date on which a Borrowing occurs.
 
 
Schedule 1.1 – Page 13

--------------------------------------------------------------------------------

 
 
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
"Guarantors" means (a) each Subsidiary of Borrower that has guarantied any of
the Obligations, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement, and "Guarantor" means
any one of them; provided that RealPage Payment Processing Services, Inc. shall
not be required to become a Guarantor.
 
"Guaranty" means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent.
 
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 
Schedule 1.1 – Page 14

--------------------------------------------------------------------------------

 

"Hedge Provider" means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with Borrower or its Subsidiaries; provided further, however, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Hedge Providers and the obligations with
respect to Hedge Agreements entered into with such former Lender or any of its
Affiliates shall no longer constitute Hedge Obligations.
 
"Holdback" means a portion of the purchase price for a Permitted Acquisition not
paid at the closing therefor but held by a Loan Party for satisfaction of
indemnification obligations and purchase price adjustments.
 
"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Immaterial Subsidiary" means, as of any date of determination, any Subsidiary
of Borrower that:
 
(a)           accounts for less than 2.5% of Borrower's and its Subsidiaries'
EBITDA for the immediately preceding period of 4 consecutive fiscal quarters for
which Borrower has delivered financial statements pursuant to Section 5.1 of the
Agreement, or
 
(b)           has assets (i) with a book value that is no greater than 2.5% of
the total assets (excluding restricted cash) of Borrower and its Subsidiaries
determined as of the end of the immediately preceding fiscal quarter for which
Borrower has delivered financial statements pursuant to Section 5.1 of the
Agreement.
 
"Indebtedness" means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), including, without
limitation, all Earn-outs and Holdbacks in connection with Acquisitions, (f) all
obligations owing under Hedge Agreements (which amount shall be calculated based
on the amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Stock, and (h) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the book value of the assets securing
such obligation.

 
Schedule 1.1 – Page 15

--------------------------------------------------------------------------------

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
 
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
"Intercompany Subordination Agreement" means a subordination agreement executed
and delivered by Borrower, each of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent; provided that neither
RealPage Payment Processing nor RealPage India Private Limited shall be required
to execute and deliver an Intercompany Subordination Agreement.
 
"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
 
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.
 
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock,
Acquisitions, and any other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.
 
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
 
"IP Reporting Certificate" means a certificate in the form of Exhibit I-1.
 
 
Schedule 1.1 – Page 16

--------------------------------------------------------------------------------

 


"Issuing Lender" means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender's sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.
 
"Lender" and "Lenders" have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.
 
"Lender Group" means each of the Lenders (including the Issuing Lender) and
Agent, or any one or more of them.
 
"Lender Group Expenses" means all (a) costs or expenses (including, without
duplication, taxes, and insurance premiums) required to be paid by Borrower or
its Subsidiaries under any of the Loan Documents (and those costs and expenses
required to be paid by the shareholders of MTS Connecticut or MTS Minnesota
under any of the Loan Documents to which they are a party) that are paid,
advanced, or incurred by the Lender Group, (b) out-of-pocket fees or charges
paid or incurred by Agent and Co-Arranger in connection with the Lender Group's
transactions with Borrower or its Subsidiaries under any of the Loan Documents,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and Uniform Commercial Code searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) each of Agent's and Co-Arranger's customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise,) together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent and Co-Arranger resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent and Co-Arranger related to any inspections or audits to the extent of the
fees and charges (and up to the amount of any limitation) contained in the
Agreement, (g) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group's relationship with Borrower or any of its
Subsidiaries, (h) each of Agent's and Co-Arranger's reasonable costs and
expenses (including reasonable attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating, or amending the Loan Documents, (i) Agent's or each
Lender's reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral, and (j) usage charges,
charges, fees, costs and expenses for amendments, renewals, extensions,
transfers, or drawings from time to time imposed by the Underlying Issuer or
incurred by the Issuing Lender in respect of Letters of Credit and out-of-pocket
charges, fees, costs and expenses paid or incurred by the Underlying Issuer or
Issuing Lender in connection with the issuance, amendment, renewal, extension,
or transfer of, or drawing under, any Letter of Credit or any demand for payment
thereunder.
 
 
Schedule 1.1 – Page 17

--------------------------------------------------------------------------------

 

"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
 
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
 
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
 
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender with evidence reasonably satisfactory to Agent that the beneficiaries
thereof have terminated such Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
 
"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
 
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
"Level 1 Acquisition" means the purchase by RP Newco LLC, a Delaware limited
liability company, of certain of the assets of the Level 1 Sellers pursuant to
that certain Asset Purchase Agreement dated as of November 3, 2010, by and among
Level 1 Sellers, L1 Land, LLC, L1 Holdings, Inc., Todd W. Baldree, Calvin D.
Long, II, and Benjamin Holbrook, Borrower and RP Newco LLC.
 
 
Schedule 1.1 – Page 18

--------------------------------------------------------------------------------

 

"Level 1 Holdback" means collectively, (i) a portion of the purchase price of
the Level 1 Acquisition equal to $8,000,000 not paid at the closing therefor but
held by RP Newco LLC and/or Borrower for satisfaction of indemnification
obligations and purchase price adjustments and (ii) a portion of the purchase
price of the Level 1 Acquisition equal to $150,000 not paid at closing therefor
but held by RP Newco LLC and/or Borrower for satisfaction of fees relating to
the purchase by Borrower and/or RP Newco LLC of certain software licenses, in
each case relating to the Level 1 Acquisition.
 
"Level 1 Sellers" means each of IAS Holdings, LLC, Level One, LLC and L1
Technology.
 
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
 
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
"LIBOR Rate" means the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
 
"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 
"LIBOR Rate Margin" means, as of any date of determination with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan, the
applicable margin set forth in the following table that corresponds to the most
recent Senior Leverage Ratio calculation delivered to Agent pursuant to Section
5.1 of the Agreement for the end of a fiscal quarter (the " Senior Leverage
Ratio Calculation"):
 
Level
 
Senior Leverage Ratio Calculation
 
LIBOR Rate Margin
I
 
If the Senior Leverage Ratio is less than 1.00:1.00
 
2.50 percentage points
II
 
If the Senior Leverage Ratio is greater than or equal to 1.00:1.00 and less than
or equal to 1.50:1.00
 
2.75 percentage points
III
 
If the Senior Leverage Ratio is greater than 1.50:1.00
 
3.00 percentage points


 
Schedule 1.1 – Page 19

--------------------------------------------------------------------------------

 

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Senior Leverage Ratio Calculation, which shall be
calculated as of the end of each fiscal quarter.  Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Senior Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the LIBOR Rate Margin shall be set
at the margin in the row styled "Level III" as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered, on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the LIBOR Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification.  In the event that the information regarding the Senior Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher LIBOR Rate Margin for any period (a
"LIBOR Rate Period") than the LIBOR Rate Margin actually applied for such LIBOR
Rate Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be
determined as if the correct LIBOR Rate Margin (as set forth in the table above)
were applicable for such LIBOR Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest and
Letter of Credit fees as a result of such increased LIBOR Rate Margin for such
LIBOR Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
 
"Loan Documents" means the Agreement, the Controlled Account Agreements, the
Control Agreements, the Copyright Security Agreement, any Credit Amount
Certificate, the Guaranty, the Intercompany Subordination Agreement, the Letters
of Credit, the Mortgages, the Patent Security Agreement, the Security Agreement,
the Trademark Security Agreement, any note or notes executed by Borrower in
connection with the Agreement and payable to any member of the Lender Group, any
letter of credit application entered into by Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by
Borrower or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement.
 
 
Schedule 1.1 – Page 20

--------------------------------------------------------------------------------

 

"Loan Party" means Borrower or any Guarantor.
 
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower's and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group's ability to enforce the Obligations or realize upon the Collateral, (c) a
material impairment of the enforceability or priority of Agent's Liens with
respect to the Collateral as a result of an action or failure to act on the part
of Borrower or its Subsidiaries or (d) a material impairment of the value of the
Collateral.
 
"Material Contract" means, with respect to any Person, any contract, agreement,
instrument or arrangement which is a type of material contract covered by Item
601(b)(10) of Regulation S-K.
 
"Maturity Date" has the meaning specified therefor in Section 3.3 of the
Agreement.
 
"Maximum Revolver Amount" means $150,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c)
and (f) of the Agreement.
 
"Moneris" means Moneris Solutions Corporation.
 
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
 
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
 
"MTS" means Multifamily Technology Solutions, Inc., a Delaware corporation.
 
"MTS Connecticut" means MTS Connecticut, Inc., a Delaware corporation.
 
"MTS Minnesota" means MTS Minnesota, Inc., a Delaware corporation.
 
 
Schedule 1.1 – Page 21

--------------------------------------------------------------------------------

 
 
"Net Cash Proceeds" means:
 
(a)           with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition and (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and
 
(b)           with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
 
"Net Working Capital" means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.
 
"Obligations" means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees, Lender Group Expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), guaranties, and all covenants and
duties of any other kind and description owing by any Loan Party pursuant to or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, (b) all debts, liabilities, or
obligations (including reimbursement obligations, irrespective of whether
contingent) owing by Borrower or any other Loan Party to an Underlying Issuer
now or hereafter arising from or in respect of an Underlying Letters of Credit,
and (c) all Bank Product Obligations.  Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
 
 
Schedule 1.1 – Page 22

--------------------------------------------------------------------------------

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
"OpsTechnology Agreement" means that certain Agreement and Plan of Merger dated
as of October 14, 2008 by and among OpsTechnology, Inc., Borrower, OT
Acquisition Corp. and Rajiv Naidu as in effect on the Closing Date.
 
"OpsTechnology Payment" means the payments required to be made by Borrower
pursuant to the OpsTechnology Agreement in an aggregate amount not to exceed
$2,900,000 and payable during the fiscal year of Borrower ending December 31,
2009.
 
"Original Advances" means the "Advances" (as defined in the Original Credit
Agreement) outstanding on the Closing Date (before this Agreement becomes
effective).
 
"Original Obligations" means the "Obligations" as defined in the Original Credit
Agreement.
 
"Original Term Loan" means the "Term Loan" (as defined in the Original Credit
Agreement) outstanding on the Closing Date (before this Agreement becomes
effective).
 
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.
 
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
 
"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.
 
"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.
 
"Payment Processing Cash Management Agreement" means any agreement between
RealPage Payment Processing and a financial institution pursuant to which such
financial institution provides cash management services to RealPage Payment
Processing (including without limitation deposit account services, fund transfer
services, automated clearing house funds transfer services, intercompany sweep
transfers and investment services).
 
"Payment Processing Guaranty" means (a) that certain Continuing Guaranty dated
as of January 18, 2007 executed by Borrower in favor of Wells Fargo Bank,
National Association, (b) that certain Parental Guaranty dated on or around
December 23, 2009 executed by Borrower in favor of JPMorgan Chase Bank, N.A.,
(c) that certain Unconditional Guaranty dated on or around June 22, 2010
executed by Borrower in favor of Bank of America, N.A. and (d) any other
guaranty executed by Borrower or any other Loan Party in favor of a financial
institution with respect to any Payment Processing Cash Management Agreement
between RealPage Payment Processing and such financial institution (provided
that this clause (d) shall not be deemed to constitute consent by Agent or any
Lender to Borrower's or such other Loan Party's execution of any such guaranty).
 
 
Schedule 1.1 – Page 23

--------------------------------------------------------------------------------

 
 
"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
 
"Permitted Acquisition" means any Acquisition so long as:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,
 
(b)           no Indebtedness will be incurred, assumed, or would exist with
respect to Borrower or its Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under clauses (g), (r), (s) and (t) of the
definition of Permitted Indebtedness, and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrower or its Subsidiaries as a
result of such Acquisition other than Permitted Liens,
 
(c)           In the event the aggregate purchase consideration (inclusive of
cash, Stock, Earn-outs and other deferred payment obligations (including
Holdbacks)) for any Acquisition exceeds $20,000,000, Borrower has provided Agent
with written confirmation, supported by reasonably detailed calculations, that
on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to such proposed Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case,
determined as if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Exchange Act
and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Borrower (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, Borrower and its Subsidiaries are projected to be in compliance
with the financial covenants in Section 7 for the 4 fiscal quarter period ended
one year after the proposed date of consummation of such proposed Acquisition,
 
(d)           In the event the aggregate purchase consideration (inclusive of
cash, Stock, Earn-outs and other deferred payment obligations (including
Holdbacks)) for any Acquisition exceeds $15,000,000, Borrower has provided Agent
with due diligence information relative to the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person to be acquired, all prepared on a basis consistent with such
Person's historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the 1 year period
following the date of the proposed Acquisition, on a quarter by quarter basis,
in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent; provided, however, that with respect to all
Acquisitions, regardless of the aggregate purchase consideration, Borrower has
provided Agent with public record searches or Agent has obtained such public
record searches (including tax lien, litigation, and Uniform Commercial Code
searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles, to the extent such
searches are necessary or appropriate (as promptly determined by Agent) for any
Acquisition), formation documents of any Acquisition target or Subsidiary, and
any other information required by Agent to perform the due diligence
contemplated by Section 17.12 of the Agreement,
 
 
Schedule 1.1 – Page 24

--------------------------------------------------------------------------------

 

 
(e)           Borrower shall have Excess Availability plus Qualified Cash in an
amount equal to or greater than $5,000,000 immediately after giving effect to
the consummation of the proposed Acquisition,
 
(f)            the assets being acquired or the Person whose Stock is being
acquired (i) did not have EBITDA less than negative Two Million Five Hundred
Thousand Dollars (-$2,500,000) during the 12 consecutive month period most
recently concluded prior to the date of the proposed Acquisition, (ii) is not
projected to have EBITDA less than negative One Million Dollars (-$1,000,000)
during the 12 consecutive month period immediately following the date of the
proposed Acquisition, and (iii) is not projected to have negative EBITDA during
any period that ends more than 12 months following the date of the proposed
Acquisition,
 
(g)           Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, (i) in the event that the aggregate purchase
consideration (inclusive of cash, Stock, Earn-Outs and other deferred payment
obligations (including Holdbacks)) for any Acquisition exceeds $5,000,000, not
later than 5 Business Days prior to the anticipated closing date of the proposed
Acquisition, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition, which agreement and documents must be
reasonably acceptable to Agent, or (ii) in the event that the aggregate purchase
consideration (inclusive of cash, Stock, Earn-Outs and other deferred payment
obligations (including Holdbacks)) for any Acquisition is less than or equal to
$5,000,000, not later than 10 Business Days after the closing date of the
Acquisition, copies of the executed acquisition agreements and other material
documents relative to the Acquisition,
 
(h)           the assets being acquired (other than a de minimis amount of
assets in relation to Borrower's and its Subsidiaries' total assets), or the
Person whose Stock is being acquired will not result in a breach of Section 6.6,
 
(i)            the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or Canada or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States or Canada,
 
(j)            the subject assets or Stock, as applicable, are being acquired
directly by a Loan Party, and, in connection therewith, the applicable Loan
Party shall have complied with Section 5.11 or 5.12, as applicable, of the
Agreement, and
  
 
Schedule 1.1 – Page 25

--------------------------------------------------------------------------------

 

(k)           the purchase consideration  payable in cash or Cash Equivalents in
respect of all Permitted Acquisitions consummated after the Closing Date
(including Earn-outs and other deferred payment obligations (including
Holdbacks)) shall not exceed the Aggregate Permitted Acquisition Limit.  For the
avoidance of doubt, there shall be no limit on Permitted Acquisitions
consummated with purchase consideration comprising only the Stock of Borrower
and without any cash or Cash Equivalents.
 
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
 
"Permitted Dispositions" means:
 
(a)           sales, abandonment, or other dispositions of Equipment that is no
longer used in the business, substantially worn, damaged, or obsolete in the
ordinary course of business,
 
(b)           sales of Inventory in the ordinary course of business,
 
(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
 
(d)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
 
(e)           the granting of Permitted Liens,
 
(f)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
(g)           any involuntary loss, damage or destruction of property,
 
(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
 
(i)            the leasing or subleasing of assets of Borrower or its
Subsidiaries in the ordinary course of business consistent with past practices,
 
(j)            the transfer of assets between Loan Parties,
 
(k)           the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business,
 
(l)            the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,
 
(m)          the making of a Permitted Investment,
 
(n)           dispositions of the assets of StarFire Media, Inc. so long as no
Event of Default exists, and
 
 
Schedule 1.1 – Page 26

--------------------------------------------------------------------------------

 
 
(o)           dispositions of Equipment (and related software used in such
Equipment) not otherwise permitted in clauses (a) through (n) above so long as
no Event of Default exists and such disposition is made at fair market value and
the aggregate fair market value of all assets disposed of in all such
dispositions during any fiscal year (including the proposed disposition) would
not exceed $500,000.
 
"Permitted Holder" means (i) Steve Winn and his Affiliates or any other entity
to which Mr. Winn may be attributed beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) and (ii) Apax Partners and any of its Affiliates
or any other entity to which Apax Partners may be attributed beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act).


"Permitted Indebtedness" means:
 
(a)           Indebtedness evidenced by the Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
 
(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(d)          endorsement of instruments or other payment items for deposit,
 
(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Borrower or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
 
(f)           [Intentionally omitted],
 
(g)           Acquired Indebtedness in an amount not to exceed $1,000,000 in the
aggregate outstanding at any one time,
 
(h)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
 
(i)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

 
Schedule 1.1 – Page 27

--------------------------------------------------------------------------------

 

(j)            the incurrence by Borrower or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate or foreign currency risk associated with Borrower's and its
Subsidiaries' operations and not for speculative purposes,
 
(k)           unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
 
(l)            contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
Borrower or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,
 
(m)          contingent liabilities in respect of any indemnification obligation
given by a Loan Party to a licensee or customer in the ordinary course of
business,
 
(n)           [Intentionally omitted],
 
(o)           Indebtedness composing Permitted Investments,
 
(p)           the RealHound Payment,
 
(q)           Earn-outs and Holdbacks payable in cash owing to sellers of assets
or Stock to a Loan Party arising in connection with the consummation of one or
more Permitted Acquisitions so long as the aggregate maximum liabilities
(contingent or otherwise) for all such Earn-Outs and Holdbacks (except for
Holdbacks which are cash collateralized in a third-party escrow account) does
not exceed $40,000,000 in the aggregate (it being acknowledged and agreed that
all Earn-outs and/or Holdbacks payable at the applicable Loan Party's election
in either cash or through the issuance of Stock of the Borrower or any other
Loan Party shall be deemed to be payable in cash),
 
(r)            Earn-outs and Holdbacks owing to sellers of assets or Stock to a
Loan Party arising in connection with the consummation of one or more Permitted
Acquisitions so long as any such Earn-out and/or Holdback, as applicable, is
payable solely in Stock that is not Prohibited Stock,
 
(s)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $2,500,000 at any time outstanding,
 
(t)            the Level 1 Holdback owing to the Level 1 Sellers arising in
connection with the Level 1 Acquisition, and
 
(u)           in the event Issuing Lender elects not to issue a Letter of Credit
in respect of a lease of real property, Indebtedness with respect to letters of
credit issued in respect of leases of real property, so long as the aggregate
liability in respect of all such letters of credit does not exceed $2,000,000 at
any time.
 
 
Schedule 1.1 – Page 28

--------------------------------------------------------------------------------

 

"Permitted Intercompany Advances" means loans or equity contributions made by
(a) a Loan Party to another Loan Party, (b) a non-Loan Party to another non-Loan
Party, (c) a non-Loan Party to a Loan Party, so long as the parties thereto are
party to the Intercompany Subordination Agreement, and (d) a Loan Party to a
non-Loan Party so long as (i) the aggregate amount of such loans and equity
contributions made by all Loan Parties to all non-Loan Parties does not exceed
$5,000,000 outstanding at any one time, (ii) no Event of Default has occurred
and is continuing or would result therefrom, and (iii) Borrower has Excess
Availability plus Qualified Cash of $7,500,000 or greater immediately after
giving effect to each such loan or equity contribution.
 
"Permitted Investments" means:
 
(a)           Investments in cash and Cash Equivalents,
 
(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
 
(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,
 
(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
 
(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,
 
(f)           guarantees permitted under the definition of Permitted
Indebtedness and guarantees of liabilities of a Loan Party not constituting
Indebtedness to the extent such guarantees or liabilities are not otherwise
prohibited by this Agreement,
 
(g)           Permitted Intercompany Advances,
 
(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,
 
(j)            non-cash loans to employees, officers, and directors of Borrower
or any of its Subsidiaries for the purpose of purchasing Stock in Borrower so
long as the proceeds of such loans are used in their entirety to purchase such
stock in Borrower,
 
(k)           Permitted Acquisitions,
 
(l)            Investments consisting of Deposit Accounts holding cash and Cash
Equivalents of Borrower and its Subsidiaries that are subject to Control
Agreements to the extent required by the Loan Documents,
 
 
Schedule 1.1 – Page 29

--------------------------------------------------------------------------------

 
 

(m)          Joint ventures or strategic alliances in the ordinary course of
business consisting of the licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments by any Loan Party do not exceed $250,000 in the aggregate in any
fiscal year,
 
(n)           the guaranty by Borrower of the obligations of RP Newco II LLC
under that certain Office Lease Agreement dated as of September 2, 2005 with
respect to the leased location of RP Newco II LLC at 1800 Preston Park Blvd.,
Suite 220, Plano, TX 75093, and
 
(o)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $1,000,000 (or $10,000,000 if Excess Availability plus Qualified Cash
exceeds $25,000,000 after giving effect to such Investment) during the term of
the Agreement.
 
"Permitted Liens" means:
 
(a)           Liens held by Agent to secure the Obligations,
 
(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent's Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
 
(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
 
(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
 
(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
 
(f)            purchase money Liens on Equipment or the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased or acquired (and any accessions, replacement parts or additions
thereto) and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
 
(g)           Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
 
(h)           Liens on amounts deposited to secure Borrower's and its
Subsidiaries obligations in connection with worker's compensation or other
unemployment insurance,
 
 
Schedule 1.1 – Page 30

--------------------------------------------------------------------------------

 

(i)            Liens on amounts deposited to secure Borrower's and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money,
 
(j)            Liens on amounts deposited to secure Borrower's and its
Subsidiaries reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
 
(k)           with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
 
(l)            non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
 
(m)           Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n)           rights of setoff or bankers' liens upon deposits of cash or
securities in favor of banks or other depository or financial institutions,
solely to the extent incurred in connection with the maintenance of such deposit
accounts or securities in the ordinary course of business,
 
(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
 
(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
 
(q)           Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
 
(r)           a lien by MTS in favor of Kevin Kofron in his capacity as landlord
pursuant to that certain Lease dated May 1, 2008 by and between MTS and Kevin
Kofron with respect to the leased location at 309 Cedar Street, #215, Tipton,
Iowa, on assets located at such leased location, incurred in the ordinary course
of business and not in connection with the borrowing of money, which lien is for
sums due or to become due under the lease and not yet delinquent,
 
(s)           Liens on the Deposit Accounts of Yukon in favor of Moneris to
secure obligations owing by Yukon to Moneris in connection with credit card
processing services performed by Moneris; provided, (i) that such obligations
are incurred by Yukon in the ordinary course of its business and not in
connection with the borrowing of money and such Liens only secure amounts not
yet due or declared to be due by Moneris and (ii) the amounts on deposit in such
Deposit Accounts do not at any time exceed $50,000, and

 
Schedule 1.1 – Page 31

--------------------------------------------------------------------------------

 
 
(t)           Liens on cash collateral to secure the letters of credit permitted
under clause (u) of the definition of Permitted Indebtedness.
 
"Permitted Protest" means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower's or its Subsidiaries' books and
records in such amount as is required under GAAP and (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith.
 
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $3,000,000.
 
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
"Prepayment" means the payment in full of the Obligations at any time prior to
the Maturity Date.
 
Prohibited Stock" means any Stock that by its terms is mandatorily redeemable or
subject to any other mandatory payment obligation (including any obligation to
pay dividends, other than dividends of shares of Stock of the same class and
series payable in kind or dividends of shares of common stock) on or before a
date that is less than 1 year after the Maturity Date, or, on or before the date
that is less than 1 year after the Maturity Date, is redeemable at the option of
the holder thereof for cash or assets or securities (other than distributions in
kind of shares of Stock of the same class and series or of shares of common
stock).
 
"Projections" means Borrower's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
"Pro Rata Share" means, as of any date of determination:
 
(a)           with respect to a Lender's obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender's Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances by (z) the outstanding principal
amount of all Advances,

 
Schedule 1.1 – Page 32

--------------------------------------------------------------------------------

 
 
(b)           with respect to a Lender's obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender's
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero, and
 
(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment
by (z) the aggregate amount of Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.
 
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 
"RealHound Asset Purchase Agreement" means that certain Asset Purchase Agreement
dated as of July 29, 2002 between Borrower and Andrew J. Blount as in effect on
the Closing Date.
 
"RealHound Payment" means the payments required to be made by Borrower to Andrew
J. Blount pursuant to the RealHound Asset Purchase Agreement in an aggregate
amount not to exceed $600,000 per fiscal year of Borrower.
 
"RealPage Payment Processing" means RealPage Payment Processing Services, Inc.

 
Schedule 1.1 – Page 33

--------------------------------------------------------------------------------

 
 
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
 
"Real Property Collateral" means any Real Property hereafter acquired by
Borrower or its Subsidiaries in or upon which a Lien is granted to such Person
in favor of Agent or the Lenders under any of the Loan Documents.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Recurring Revenue" means, with respect to any period, all maintenance revenues,
on-demand revenues and subscription revenues (but excluding set up and
professional service revenues related to implementation and other follow-on
services) of Borrower determined on a consolidated basis attributable to
services performed and/or software owned by Borrower or any of its Subsidiaries
and earned and recognized during such period, calculated in accordance with GAAP
on a basis consistent with the financial statements delivered to Agent prior to
the Closing Date, excluding any such revenues paid more than twelve (12) months
in advance of the service to be performed.  For the purposes of calculating
Recurring Revenues for purposes of calculating TTM Recurring Revenue for the 12
month period most recently ended as of any date of calculation (each, a
"Reference Period"), if at any time during such Reference Period (and after the
Closing Date), Borrower or its Subsidiaries shall have made a Permitted
Acquisition, Recurring Revenues for such Reference Period shall be calculated
after giving pro forma effect to such Permitted Acquisition and any adjustments
arising out of events which are directly attributable to such Permitted
Acquisition, are factually supportable, and are expected to have a continuing
impact, in each case, in such manner reasonably acceptable to Agent as if any
such Permitted Acquisition or adjustment occurred on the first day of such
Reference Period.
 
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended,
 
(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
 
(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 

 
Schedule 1.1 – Page 34

--------------------------------------------------------------------------------

 
 
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Reimbursement Undertaking" has the meaning specified therefor in Section
2.11(a) of the Agreement.
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
 
"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $10,000,000.
 
"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.
 
"Required Library" means the copyrights of the Borrower and its Subsidiaries
that are owned by Borrower or its Subsidiaries embedded in the Conventional and
Affordable products under the Leasing & Rents product group within the OneSite®
product family and the copyrights owned by Borrower or its Subsidiaries embedded
in the Facilities product group within the OneSite® product family.
 
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
 
Schedule 1.1 – Page 35

--------------------------------------------------------------------------------

 
 
"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Borrower (including
any payment in connection with any merger or consolidation involving Borrower)
or to the direct or indirect holders of Stock issued by Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Stock) issued by Borrower, or (b) purchase, redeem, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Stock issued by Borrower.
 
"Retained Amount" means an amount equal to $500,000; provided that if an Event
of Default exists, Retained Amount means an amount equal to zero.
 
"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
 
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
 
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
 
"Securities Account" means a securities account (as that term is defined in the
Code).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Security Agreement" means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and
Guarantors  to Agent.
 
"Senior Leverage Ratio" means, as of any date of determination, the ratio of
(a) the Revolver Usage, in each case, as of such date, to (b)  Borrower's EBITDA
for the 12-month period ended as of such date.
 
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 
Schedule 1.1 – Page 36

--------------------------------------------------------------------------------

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
"Solvent" means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person's assets is greater than all of such
Person's debts, (ii) such Person is able to pay its debts (including trade
debts) as they mature and (iii) such Person is not left with unreasonably small
capital.
 
"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
 
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
 
"Swing Lender" means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
 
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect thereto; provided,
however, that Taxes shall exclude (i) any tax imposed on or measured by the net
income or net profits of any Lender or any Participant (including any franchise
taxes in lieu thereof and any branch profits taxes), in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or such Participant is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender's or
such Participant's principal office or applicable lending office is located or
with which it has a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender's or a Participant's failure to
comply with the requirements of Section 16(c) of the Agreement; and (iii) any
taxes imposed pursuant to FATCA, and (iv) any United States federal withholding
taxes that would be imposed on amounts payable to a Foreign Lender based upon
the applicable withholding rate in effect at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), except
that Taxes shall include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16(a)
of the Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority.  For the avoidance of doubt, any future United States
Treasury regulations under FATCA or any official interpretations of FATCA will
not be considered a change in law, rule, regulation, order or other decision.
 

 
Schedule 1.1 – Page 37

--------------------------------------------------------------------------------

 

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.
 
"TTM Recurring Revenues" means, as of any date of determination, Recurring
Revenues of Borrower determined on a consolidated basis in accordance with GAAP,
for the 12 month period most recently ended.
 
"Underlying Issuer" means Wells Fargo or one of its Affiliates.
 
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
 
"United States" means the United States of America.
 
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
 
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
 
"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 
"Yukon" means 43642 Yukon Inc., a Yukon company.

 
Schedule 1.1 – Page 38

--------------------------------------------------------------------------------

 

Schedule 3.1
 
The effectiveness of this Agreement is subject to the fulfillment to the
satisfaction of each Lender of each of the following conditions precedent:
 
(a)           the Closing Date shall occur on or before December 22, 2011;
 
(b)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
 
(i)           a Reaffirmation of Loan Documents,
 
(ii)          a disbursement letter executed and delivered by Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
 
(c)           Agent shall have received a certificate from the Secretary of
Borrower (i) attesting to the resolutions of Borrower's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which Borrower is a party, (ii) authorizing specific
officers of Borrower to execute the same, and (iii) attesting to the incumbency
and signatures of such specific officers of Borrower;
 
(d)           Agent shall have received copies of Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;
 
(e)           Agent shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;
 
(f)           Agent shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;
 
(g)           Agent shall have received a certificate from the Secretary of each
Guarantor (i) attesting to the resolutions of such Guarantor's Board of
Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party, (ii) authorizing specific officers
of such Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
 
(h)           Agent shall have received copies of each Guarantor's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;

 
Schedule 3.1 – Page 1

--------------------------------------------------------------------------------

 

(i)            Agent shall have received a certificate of status with respect to
each Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
 
(j)            Agent shall have received certificates of status with respect to
each Guarantor, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;
 
(k)           Agent shall have received an opinion of Borrower's counsel in form
and substance satisfactory to Agent;
 
(l)            Borrower shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrower on the Closing Date under this
Agreement or the other Loan Documents;
 
(m)           Borrower and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower or its
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby;
 
(n)           Agent shall have received evidence that (i) all or substantially
all of the intellectual property of Borrower and its Subsidiaries (including any
copyrights related to software sold or licensed by Borrower and its
Subsidiaries) (A) is owned or duly licensed by Borrower or another Loan Party
(including evidence of the transfer of any such intellectual property formerly
owned by any Foreign Subsidiary of Borrower), (B) is free and clear of liens,
claims and encumbrances of any other Person and (C) to the extent such
intellectual property (other than any commercially available "off-the-shelf"
software) is used by Borrower or any of its Subsidiaries (other than the owner
of such intellectual property) to generate revenues of any non-owner, then such
intellectual property is subject to a license agreement in form and substance
reasonably satisfactory to Agent in its reasonable discretion and (ii) all
Borrowers and trademarks of Borrower and its Subsidiaries are duly registered
with the U.S. Patent and Trademark Office in the name(s) of Borrower or another
Loan Party (or Borrower or such other Loan Party otherwise has a valid and
enforceable common law trademark); and
 
(o)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 
Schedule 3.1 – Page 2

--------------------------------------------------------------------------------

 

Schedule 5.1
 
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:
 
as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Borrower's fiscal years (subject to Section 5.1,
the delivery by electronic mail or other form of electronic distribution
reasonably satisfactory to the Agent of a Form 10-Q as filed with the SEC within
45 days after the end of such fiscal quarter shall be deemed to satisfy the
requirements contained in subsection (a))
 
(a)           an unaudited consolidated balance sheet, income statement,
statement of cash flow, and statement of shareholder's equity covering
Borrower's and its Subsidiaries' operations during such period and compared to
the prior period and plan, together with a corresponding detailed discussion and
analysis of results from management, and
 
(b)           Compliance Certificate along with, for each fiscal quarter for
which the financial covenants set forth in Sections 7(a) and (b) are required to
be tested in accordance with the terms of such Sections, the underlying
calculations in detail reasonably acceptable to Agent, including the
calculations to arrive at EBITDA to the extent applicable.
     
as soon as available, but in any event within 120 days after the end of each of
Borrower's fiscal years (subject to Section 5.1, the delivery by electronic mail
or other form of electronic distribution reasonably satisfactory to the Agent of
a Form 10-K as filed with the SEC within 120 days after the end of such fiscal
year shall be deemed to satisfy the requirements contained in subsection (c))
 
(c)           consolidated financial statements of Borrower and its Subsidiaries
for each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) "going concern" or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 4.16), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder's
equity and, if prepared, such accountants' letter to management),
 
(d)           consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, and



 
Schedule 5.1 – Page 1

--------------------------------------------------------------------------------

 
 

   
(e)           Compliance Certificate along with the underlying calculations in
detail reasonably acceptable to Agent, including the calculations to arrive at
EBITDA to the extent applicable.
     
as soon as available, but in any event within 60 days after the start of each of
Borrower's fiscal years,
 
(f)            copies of Borrower's Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, quarter by quarter, and for
the forthcoming fiscal year, month by month, certified by the chief financial
officer of Borrower as being such officer's good faith estimate of the financial
performance of Borrower during the period covered thereby.
     
if and when filed by  Borrower,
 
(g)           Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports, and
 
(h)           any other filings made by Borrower with the SEC.
     
promptly, but in any event within 5 days after  Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
 
(i)            notice of such event or condition and a statement of the curative
action that the Borrower proposes to take with respect thereto.
     
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
 
(j)            notice of all actions, suits, or proceedings brought by or
against Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Change.


 
Schedule 5.1 – Page 2

--------------------------------------------------------------------------------

 


upon the request of Agent,
 
(k)           any other information reasonably requested relating to the
financial condition of Borrower or its Subsidiaries.


 
Schedule 5.1 – Page 3

--------------------------------------------------------------------------------

 

Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
 
Monthly (not later than the 20th day of each month)
 
(a)           a Credit Amount Certificate,
 
(b)           a report summarizing the following (i) Recurring Revenue by
recurring revenue type and product for the prior month, and (ii) Recurring
Revenue by recurring revenue type and product for the trailing twelve months,
and
 
(c)           a detailed report regarding Borrower's and its Subsidiaries' cash
and Cash Equivalents, including an indication of which accounts constitute
Qualified Cash.
     
Quarterly (no later than the last day of the month 45 days following the end of
each fiscal quarter)
 
(d)           IP Reporting Certificate, including a detailed list of the
Required Disclosure Set,
 
(e)           a list of any Material Contracts terminated since the delivery of
the previous Compliance Certificate,
 
(f)           a certificate regarding the payment of Earn-outs during the prior
fiscal quarter, and
 
(g)           attrition data by recurring revenue type for the prior fiscal
quarter and trailing twelve month period consistent with what was previously
provided.
     
At least once per fiscal year,
 
(h)           a list of Borrower's shareholders and the percentage ownership of
Borrower's Stock owned by each such shareholder.
     
Promptly after receipt thereof
 
(i)            any notice of redemption received by Borrower from the requisite
number of shareholders required to effect a mandatory redemption under
Borrower's Governing Documents,
 
(j)           any notice of default under any Payment Processing Cash Management
Agreement received by any Loan Party, and
 
(k)           any demand for payment under a Payment Processing Guaranty
received by any Loan Party.
     
Promptly after the filing thereof
 
(l)            notice of the filing with the SEC of (i) each Material Contract,
and
(ii) each material amendment or modification of any Material Contract

 
 
Schedule 5.2 – Page 1

--------------------------------------------------------------------------------

 
 
Upon request by Agent
 
(m)           Such other reports, including but not limited to a summary aging
of the Borrower's Accounts, and a summary aging, by vendor, of Borrower's
accounts payable, and any book overdrafts, and as to accrued but unpaid taxes,
the Collateral or the financial condition of Borrower and its Subsidiaries, as
Agent may reasonably request, and
 
(n)           bank statement(s) or screen shot(s) showing the cash balances of
the Borrower and its Subsidiaries as of the end of the prior week and an
indication of the cash that is Qualified Cash.

 
 
Schedule 5.2 – Page 2

--------------------------------------------------------------------------------

 